Case 1:20-cv-03342-AJN-SN Document 85-1 Filed 06/26/20 Page 1 of 66




                   Exhibit 1
   Case
Case:
Case:    1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL DocDocument
                               #: 2 Filed: 85-1  Filed
                                           12/20/18    06/26/20
                                                     Page:
                                                     Page: 1 of 65Page 2 of 66
                                                                   PAGEID   #: 141


                                                        £*CMAS§ W lik •
                          UNITED STATES DISTRICT COURT            '*
                           SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION       23[3 DEC 20 P M ^ O O

  BELINDA BAKER                             )   CASE NO.         SSUTriftN DiSt OHIO
  824 Oaktree Court                         )                    '^t<T gjv r-Hi ;HNAX!
  Lebanon. Ohio 45036                       )   JUDGE
                                            )
  and                                       )   COMPLAINT FOR DAMAGES AND
                                            )   DECLARATORY RELIEF AND
  STARBORNE PRODUCTIONS, LLC                )   JURY DEMAND
  824 Oaktree Court                         )
  Lebanon. Ohio 45036                       )
                                            )
  and                                       )
                                            )
  STARBREACHER ENTERPRISES LLC              )
  824 Oaktree Court                         )
  Lebanon, Ohio 45036                       )
                                            )
          Plaintiffs,                       )
                                            )
  Vs.                                       )
                                            )
  BENSALZ PRODUCTIONS LLC,                  )
  1755 YORK AVENUE                          )
  APARTMENT 10G                             )
  NEW YORK, NEW YORK, 10128                 )
                                            )
  and                                       )
                                            )
  EXCEL SPORTS MANAGEMENT LLC               )
  ATTN GENERAL COUNSEL                      )
  1700 BROADWAY 29TH FL                     )
  NEW YORK, NEW YORK, 10019                 )
                                            )
               Defendants.                  )
                                            )

         NOW COMES the Plaintiffs, Belinda Baker, Starborne Productions

  ("Starborne") and Starbreacher Enterprises, LLC ("Starbreacher"], by and through

  counsel, and for this Complaint against the Defendants states as follows:




                                                                                         1
   Case
Case:
Case:    1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL DocDocument
                               #: 2 Filed: 85-1  Filed
                                           12/20/18    06/26/20
                                                     Page:
                                                     Page: 2 of 65Page 3 of 66
                                                                   PAGEID      142
                                                                            #: 142



                                BASIS FOR HJRISDICTION

     1. Jurisdiction is proper in this case under 28 U.S.C. § 1332, as all three parties

         are completely diverse and the amount in controversy exceeds $75,000.

         Thus, this case falls under the Court's diversity jurisdiction.

                                    BASIS FOR VENUE

     2. Plaintiff incorporates herein, as if fully set forth, all the preceding paragraphs

     3. Venue is proper in this Court under 28 U.S.C. § 1391 because Plaintiff has

         always resided and conducted her business under Starborne Productions

         a n d / o r Starbreacher Enterprises in Warren County, Ohio. The principal

         intellectual property that is the subject matter of this case was created in

         Warren County, Ohio. The activities and communications between the

         parties of this suit were made almost entirely via email and telephone. A

         substantive if not majority of the key witnesses are based in Ohio or other

         states but have connections to Ohio. The Defendants were attempting to

         market, solicit and profit from an Ohio resident, her business and products.

         The parties' written confidentiality ("NDA") contract was drafted in Ohio and

         is controlled by Ohio law. Thus, the venue is proper in this Court.

                                         PARTIES

     4. Plaintiff incorporates herein, as if fully set forth, all the preceding paragraphs

     5. Plaintiff Belinda R. Baker (hereinafter "Ms. Baker") is a resident of Warren

         County, Ohio.

     6. Plaintiffs Starborne Productions, LLC/Starbreacher Enterprises, LLC

         (hereinafter "Starbreacher") are both limited liability companies used by



                                                                                           ?
   Case
Case:
Case:    1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL
      1:18-cv-00757-TSB-KLL DocDocument
                            Doc #:    Filed: 85-1
                                #: 22 Filed:       Filed
                                              12/20/18
                                             12/20/18    06/26/20
                                                       Page:
                                                       Page: 33 of 65Page
                                                                of 65     4 of 66
                                                                       PAGEID
                                                                      PAGEID    #: 143
                                                                               #:  143




         Belinda R. Baker as her umbrella companies for her television, film, book

         publishing and related projects. They are organized under the laws of Ohio

         with a single principal place of business in Warren County, Ohio.

      7. Defendant, BenSalz Productions, (hereinafter "BenSalz") is a limited liability

         company organized under the laws of New York with a principal place of

         business located in New York City, New York.

      8. Defendant Excel Sports Management (hereinafter "Excel") is a limited

         liability company organized under the laws of Delaware with a principal

         place of business in New York City, New York.

                                  STATEMENT OF FACTS

      9. Plaintiff incorporates herein, as if fully set forth, all the preceding paragraphs

      10. In 2011, through shared industry contacts, Ms. Baker was introduced to Mike

         Skouras, a partner, agent and owner of Defendant BenSalz in relation to her

         Finney the Starbreacher (hereinafter "Finney") animated feature film project

         and its associated Intellectual Property (hereinafter "IP").

      11. Before connecting with Mr. Skouras, Ms. Baker had created and developed

         this property— after years of hard work and significant personal investment

           and already obtained serious interest in her project from various parties.

         One such party, Acrylic Tank Manufacturing (hereinafter "ATM") had entered

         into a contract with Ms. Baker to create licensed kids aquariums, inserts and

         figurines based on the Finney IP and to promote the film on their reality show

         "Tanked" on Animal Planet and within their business. It was by referral from




                                                                                          1
   Case
Case:
Case:    1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL DocDocument
                               #: 2 Filed: 85-1  Filed
                                           12/20/18    06/26/20
                                                     Page:
                                                     Page: 4 of 65Page 5 of 66
                                                                   PAGEID   #: 144



        Wayde King, CEO of ATM that the Plaintiff was introduced to Skouras, who

        was at the time serving as an agent and media representative for ATM.

     12. Finney the Star Breacher was an extremely well-received, commercially

        viable property. Before, and in the years since, the Plaintiffs dealings with

        the Defendants, Ms. Baker had acquired interest and support from an array

        of film industry professionals, high level talent, potential private investors,

        and corporate marketing partners, such as Sea World, Pepsi, Toyota, and

         Procter & Gamble, leading conservation icons such as Jack Hanna and Bindi

         Irwin, Paul Clark of Save our Seas Hawaii and Gregor Hodgson of Reef Check,

        various TV/film producers, such as Kathy Almon of MacGillivray Freeman

         films, Donna Peerce and Valerie Gould, author/speaker David Coleman, Sea

        World show producer/event director Damon Patai, the late Sally B. Merlin, a

        script consultant to Kathleen Kennedy ofSpielberg/Amblin Entertainment,

        animation producer/director Mark Baldo who has worked for Dreamworks

        and Blue Sky, as welt as Oscar winning animation director Daniel St. Pierre

         (The Lion King, Tarzan, Beauty & the Beast) and many other notable actors.

     13. Another longtime supporter of the project was Ms. Baker's business associate

        and production partner; award-winning animation producer George Johnsen,

         CEO of Mammoth Vision in Burbank, California who secured the interest of

         South Korean investors to fund up to 50% of the film's $40M budget.

     14. After sharing her script, creative content and details about her team, Mr.

         Skouras and his two partners at BenSalz Productions, Richard Bennett and

         Eric Salzman, offered to assist Baker as co-producers, partners and agents.



                                                                                          A
Case: 1:18-cv-00757-TSB-KLL
   Case
Case:                       Doc Document
         1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL Doc #: 22 Filed:
                                #:    Filed: 85-1
                                             12/20/18  Page:
                                                   Filed
                                             12/20/18        55 of
                                                                of 65
                                                         06/26/20
                                                       Page:       65Page
                                                                      PAGEID    #: 145
                                                                          6 of 66
                                                                      PAGEID   #:  145




         Mr. Skouras then introduced Ms. Baker to his co-venture business partner,

         Casey Close; an agent of Defendant Excel and husband of Skouras' business

         associate, colleague and co-worker at Fox News, Gretchen Carlson.

      15. On 1 0 / 3 1 / 2 0 1 1 , Ms. Baker was led to believe by Mr. Skouras that Mr. Close

         was going to represent her as an agent in regards to the Finney project as was

         affirmed by email and text, and in calls made to Ms. Baker and her associates

         Gary Rhein and George Johnsen. This commitment was also relayed to ATM.

      16. When Ms. Baker enquired as to what the nature of Excel/Mr. Close's services

         would entail, she was informed in calls and in emails that they would partner

         with and assist BenSalz/Mr. Skouras in finding the funding and shopping the

         project to all the major Hollywood studios and to procure A-list voice talent,

         including the superstar sports figures that Mr. Close represented. It was also

         relayed that he had agreed to represent Ms. Baker as her agent for the Finney

         property. This was affirmed in both word and deed over the next year and a

         half in calls with Ms. Baker and her colleagues as well as in countless emails.

      17. On 11/16/2011, Mr. Close confirmed in email his enthusiasm for the project

         and that he would be representing Ms. Baker and the project as her agent.

      18. On December 20, 2011, Ms. Baker met with the Defendants and their agents

         at Excel's offices in New York City. At this meeting, Mr. Skouras and Mr. Close

         discussed her project in detail, solidifying their commitment to working with

         Ms. Baker and in representing her in the development, financing, production,

         shopping of, and, hopefully, securing of a     financing/production   deal and or a

         high priced sale of Ms. Baker's intellectual property Finney the Star Breacher.



                                                                                                K
   Case
Case:
Case:    1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL
      1:18-cv-00757-TSB-KLL DocDocument
                            Doc #:    Filed: 85-1
                                #: 22 Filed:       Filed
                                              12/20/18
                                             12/20/18    06/26/20
                                                       Page:
                                                       Page: 66 of 65Page
                                                                of 65     7 of 66
                                                                       PAGEID
                                                                      PAGEID    #: 146
                                                                               #:  146




      19. At this meeting in NYC on 1 2 / 2 0 / 1 1 , they convinced Ms. Baker to trust them,

         dropping names of well-known films studios and celebrities that they alleged

         to know and promised to reach out to, to help them achieve the financing of

         Ms. Baker's first class animated movie and associated intellectual property.

      20. On 1 2 / 2 1 / 1 1 , Richard Bennett, managing partner of BenSalz, signed a non-

         disclosure agreement ("NDA") with Ms. Baker and her company on behalf of

         BenSalz Productions which is attached hereto as Exhibit A.

      21. When Ms. Baker first pressed BenSalz to sign her NDA/confidentiality/non-

         compete agreement, Mr. Skouras and his partners were defiant and dragged

         their feet, brushing it off as 'nonsense' but then ultimately agreed to sign the

         agreement, which was subject to the laws of the State of Ohio and retroactive.

         This crucial contract did not limit nor restrict Baker's remedies nor damages

         in case of any breach and the Defendants knew and had acknowledged the

         importance of limiting access to her proprietary intellectual property ("IP")

         and properly documenting it, obtaining permission before disseminating her

         property, especially the film script, and providing due diligence in doing so.

         knowing the potential severe irreparable damage and dire consequences if

         they failed to do so, and the devaluation of her property that any breach of

         this contract might create for the Plaintiffs. Despite promising to abide by

         these conditions and restrictions, both BenSalz and Excel failed to do so.

      22. This agreement required BenSalz and its agents and employees including Mr.

         Skouras, or any associate or partner of BenSalz, which includes Close/Excel.

         to keep her product, Finney the Star Breacher, confidential. It also required



                                                                                             ft
   Case
Case:
Case:    1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL
      1:18-cv-00757-TSB-KLL DocDocument
                            Doc #:    Filed: 85-1
                                #: 22 Filed:       Filed
                                              12/20/18
                                             12/20/18    06/26/20
                                                       Page:
                                                       Page: 77 of 65Page
                                                                of 65     8 of 66
                                                                       PAGEID
                                                                      PAGEID    #: 147
                                                                               #:  147




         them to properly document and disclose to her details of who, when, where

         and how submissions took place and that any and all interested third parties

         sign and duly execute a written non-disclosure agreement to be provided and

         obtained by the Defendants before sharing any of the Plaintiffs intellectual

         property. This stipulation was made quite clear by Ms. Baker in many calls

         and emails and was accepted by the Defendants as a requisite term of her

         granting her permission. The contract also required BenSalz and its agents

         and partners to inform and seek Baker's written permission in advance.

     23. Ironically, before asking BenSalz to sign her company's NDA, Ms. Baker was

         informed by Mr. Skouras via email that one should always be very careful not

         to share their original story ideas, or any proprietary proposals, or scripts

         without a nondisclosure agreement as the entertainment industry is a "nasty

         industry where ideas are easily stolen and you can't trust anybody."

     24. Mr. Skouras then went on to promise Ms. Baker that the Defendants and their

         agents would be most diligent to ensure that the Plaintiffs IP was properly

         protected. Further, Mr. Skouras promised he would handle 'obtaining signed

         non-disclosure agreements from anyone that he and or his partners talked to

         about Ms. Baker's project or shared any of her IP with'. This was promised

         and verified via email which Ms. Baker trusted and relied upon in good faith.

      25. However, ignoring the need for NDAs, Mr. Skouras took it upon himself-or so

         he claimed- to 'shop the project around to an array of his contacts' including

         his "friend" Harvey Weinstein without Ms. Baker's advance knowledge or her

         permission or a signed NDA. This meeting or encounter with Mr. Weinstein,



                                                                                         7
   Case
Case:
Case:    1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL DocDocument
                               #: 2 Filed: 85-1  Filed
                                           12/20/18    06/26/20
                                                     Page:
                                                     Page: 8 of 65Page 9 of 66
                                                                   PAGEID   #: 148




        wherein Skouras incautiously pitched and shared Baker's IP was only relayed

        to Baker via a brief email and call after it took place. Skouras also informed

        Baker that his 'partner' Casey Close had also been preliminarily 'discussing

        her project to his contacts at CAA (the Creative Artists Agency, where he had

        formerly been employed] and various studios 'to get a feel for their interest

        level and the project's potential.' But when Baker expressed concerns about

        this unprotected activity and pressed for details, and NDAs, she was brushed

        off and told they were 'following protocol and not to worry' since 'no one

        steals from that guy!' (as in Mr. Close) and that they would 'provide her a list

        of all those they'd been talking to along with the requisite third party NDAs.'

        But like so many things they had promised her, this sadly never happened.

     26. An email from Skouras on 1 0 / 2 4 / 2 0 1 1 also claimed that notable director

        Steven Spielberg had been informed about Ms. Baker's project from one of

        Skouras' own 'inside contacts' at Dreamworks and that he 'knew all about it',

        was 'intrigued by the story and concept' and that a copy of Ms. Baker's script

        had been passed on to Mr. Spielberg via this never-identified contact of Mr.

        Skouras' and that Spielberg was "just waiting for the project's agent, Casey

        Close" (whom the defendants indicated is a close friend of Spielberg's] to

         contact him and give him an "official go ahead" to read the Finney script and

         consider her project. Ms. Baker was thrilled, of course, by this and intrigued

         but informed of it all after the fact. Further, she never received any evidence

         that NDAs were signed by any of these people or companies despite having

         asked the Defendants for this said evidence multiple times.
   Case
Case:
Case:    1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL
      1:18-cv-00757-TSB-KLL DocDocument
                            Doc #:    Filed:85-1
                                #: 22 Filed:      FiledPage:
                                             12/20/18
                                             12/20/18   06/26/20
                                                       Page: 99 of  Page
                                                                of 65
                                                                   65    10 of #:
                                                                      PAGEID
                                                                      PAGEID   66
                                                                               #: 149
                                                                                  149




      27. Mr. Skouras also informed Ms. Baker via email on several occasions in 2011

         and 2012 that he had shared her IP with his then [self-professed) "girlfriend"

         Lis Wiehl; a professional author and former Fox News legal analyst, without

         having Ms. Wiehl sign an NDA, hoping to 'get her feedback and or possible

         ideas for the project' and to request 'potential collaboration'. This unwanted

         and unprotected exposure of her IP concerned Ms. Baker as she didn't want

         nor need another writer's involvement nor to have her IP exposed before the

         Defendant asked for permission. That Mr. Skouras identified Wiehl (who has

         since settled a $30M sexual harassment suit against Fox anchor Bill O'Reilly)

         as his "girlfriend" in his emails strikes the Plaintiff as odd, since according to

         public records, Wiehl was in fact still married during this time (2011-2012).

      28. All of these supposed discussions and interactions involving Baker's project

         were not covered by NDAs nor was Baker's permission sought in advance.

      29. Beginning in January/February 2012, Excel/Mr. Close and Skouras/Bensalz

         proceeded to actively engage in their roles as talent agents for Ms. Baker and

         allegedly began shopping her IP to prospective buyers and potential talent.

         Further, Defendant Excel and its agents assisted Ms. Baker in the creation of a

         revised pitch package, as well as purporting to have disseminated her scripts

         and comprehensive proposals to various major Hollywood studios. Also, both

         Skouras and Close engaged in numerous conference calls with Baker's other

         associates and business partners and thus engaging in actions as her agents.

      30. Finney the Star Breacher is a labor of love for Ms. Baker, and as such she has

         invested a substantial amount of her own time and money in the years before



                                                                                              Q
   Case
Case:
Case:    1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL DocDocument
                               #: 2 Filed: 85-1  Filed
                                           12/20/18    06/26/20
                                                     Page:
                                                     Page:        Page
                                                           10 of 65    11 of 66
                                                                    PAGEID   #: 150




         and since meeting the Defendants. This hard work and investment resulted

         in Ms. Baker producing a script, book, art, animation demo reels, and original

         business and marketing plans. In other words, Ms. Baker hadn't just written

         a movie script but had developed a complete and comprehensive investment

         package for the esteemed Defendants to present and pitch to third parties.

      31. Finney the Star Breacher is an inspiring children's story about a very gifted

         dolphin who embarks on a classic hero's journey with timely conservation

         themes. Finney was brought to these Defendants with prior attached voice

         talent like Jack Hanna, the Director Emeritus of the Columbus Zoo, the stars

         of Animal Planet's Tanked TV show, the support and interest from acclaimed

         animation producers like George Johnsen and Mark Baldo, the prior studio

         interest from Starz Animation, Mammoth Vision, ReelFX and several others,

         an array of corporate marketing partners and many other interested parties.

      32. Previously, Baker had provided an extensive array of creative and marketing

         materials including a 100 page production bible and investment prospectus,

         scripts and DVDs/samples. These materials were sent to Mr. Skouras for his

         review and then shared with Mr. Close and both expressed how 'impressed'

         they were with Baker's work. Presumably, these fully-developed materials

         were the catalyst to their commitment to the Finney team and project and in

         representing Ms. Baker. In fact, Mr. Close had indicated in their NYC meeting

         that he believed Ms. Baker's project could become the next "Lion King of the

         Seas" a sentiment echoed by Mr. Skouras exciting Baker as the franchise has

         earned $8 billion dollars+ and is one of the most profitable films of all time.



                                                                                           1n
   Case
Case:
Case:    1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL DocDocument
                               #: 2 Filed: 85-1  Filed
                                           12/20/18    06/26/20
                                                     Page:
                                                     Page:        Page
                                                           11 of 65    12 of 66
                                                                    PAGEID   #: 151




      33. Being duly impressed by her well-packaged project and its potential to earn

         multi-millions in profits, Defendants' confirmed their commitment and, by

         assuring her of their access to the Wall Street investor/banking community,

         wealthy sports stars, A list celebrities and Mr. Close's contacts at the Creative

         Artists Agency, one of the world's top talent agencies, they lulled Ms. Baker

         into a false sense of trust and confidence in their ability to quickly secure the

         necessary funding and attract a major Hollywood studio to produce her film.

      34. The parties' agreement was based on the understanding that the Defendants

         would endeavor to use their alleged extensive connections to help package

         Ms. Baker's project and get it financed, sold and produced in exchange for a

         substantive financial interest in the project Yet when Baker pressed for more

         specifics, especially pertaining to Mr. Close/Excel's expected compensation.

         she was told "he was not to be bothered" and that "he would tell us when he

         was ready" but also that he was going to "expect the industry standard" for

         agents with "something on the back end too" because, as Skouras noted, "that

         is where all of the real big money is." She was also told many times by both of

         the Defendants that a document with those specifics was "on the way."

      35. Mr. Close, being a seasoned, licensed agent in New York, should have fully

         understood that talent agents must abide by the laws enforced by the city

         and of the state of New York and agents have strict parameters for what they

         can be compensated for which does not include 'something on the back end'.

         However, the Defendants were quite cagey and aloof about this issue even

         when Ms. Baker and her production partner George Johnsen were discussing



                                                                                         11
   Case
Case:
Case:    1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL
      1:18-cv-00757-TSB-KLL DocDocument
                            Doc #:    Filed: 85-1
                                #: 22 Filed:       Filed
                                              12/20/18
                                             12/20/18    06/26/20
                                                       Page:
                                                       Page: 12 of
                                                             12     Page
                                                                of 65
                                                                   65    13 of 66
                                                                       PAGEID
                                                                      PAGEID    #: 152
                                                                               #:  152




         with the Defendants the possibility of raising the film's budget from $40M up

         to $50M or even up to $80M as that was closer to the going rate at that time

         for CG animated feature films being made by the major studios like Disney

         and Dreamworks who had, according to the Defendants, 'expressed their

         strong interest' already. Thus, it was important for the Plaintiffs to obtain

         clarity in regards to Casey/Excel's fees and expectations and yet things got

         even more confusing when Ms. Baker pointed out that there are differences

         in what 'agents' vs 'managers' do and strict laws governing such and the

         maximum agents can receive with commissions being capped at 15% of any

         deals they orchestrate for their clients whereas managers fees can be higher

         and potentially include equity or other fees and thus the need for clarity (so

         that Ms. Baker and her team could not only update the film's budget if need

         be but also speak more accurately with other potential investors, studios or

         buyers, etc.) Confused and quite concerned by all of this strange and ongoing

         nebulousness and dodging of her queries, Ms. Baker pressed the matter again

         (about clarity on Casey's fees and status of her contract) to which Skouras

         sent her back email on 6 / 6 / 2 0 1 2 indicating that he would 'remind Casey

         about a management contract' but that she also 'had the percentages correct'

         as to agency fees for Casey; again blurring the lines (or suggesting a desire

         for double dipping) and then within the same email proceeded to reinforce

         the cloud of confusion by saying that he and Casey would 'want a piece of

         everything; all of the licensing, books, stuffed animals, happy meals etc. just

         like the deal he was renegotiating for Tanked with Discover/ and that the



                                                                                         1?
   Case
Case:
Case:    1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL DocDocument
                               #: 2 Filed: 85-1  Filed
                                           12/20/18    06/26/20
                                                     Page:
                                                     Page:        Page
                                                           13 of 65    14 of 66
                                                                    PAGEID   #: 153




         reason why Baker had not yet received clarity from Casey was that he 'kinda

         wants to wait and see as bids come in before he puts the contract in play!'

         and that it was 'noble of him' not to be 'shoving contracts' at Ms. Baker. Not

         only was this unprofessional and sketchy on a number of levels, it was a stark

         contradiction to prior emails wherein both of the Defendants had identified

         Casey/Excel as acting as Ms. Baker's 'agents' and that neither of them would

         be involved with her and her movie 'if they didn't feel it was worth their time

         and didn't intend to make a lot of money off the deal'. It was not until Baker

         pressed the point about potential legal quagmires had the term 'manager'

         ever been used by either of the Defendants. None of this confusion, however,

         that was of their own doing would change the fact they were representing Ms.

         Baker and her IP as her fiduciaries, semantics aside. It's also very clear that

         they were leaving things loose and nebulous, and Ms. Baker in the lurch, on

         purpose since talent agents must abide by strict laws and parameters and

         managers cannot negotiate contracts yet over and over Ms. Baker was told

         that Casey Close's role was to lead the charge on all negotiations for deals

         with potential studios/distributors and financiers, etc.

      36. Additionally, adding more confusion to the mix, the Defendants enlisted yet

         another third party (Jeff Bazoian of Rabo Bank) to act as a de facto 'agent'

         without Ms. Baker's prior knowledge or approval and without obtaining any

         NDA/confidentiality agreements, Bazoian was allegedly tasked with trying

         to "shop" and discuss Ms, Baker's project with Bruce Berman, CEO of Village

         Road Show and as far as Ms. Baker is aware, Mr. Bazoian is not a licensed



                                                                                           1i
   Case
Case:
Case:    1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL
      1:18-cv-00757-TSB-KLL Doc Document
                            Doc #: 2
                                #:   Filed: 85-1
                                   2 Filed:       Filed
                                            12/20/18
                                            12/20/18    06/26/20
                                                      Page:
                                                      Page: 14 of
                                                            14     Page
                                                               of 65
                                                                  65    15 of 66
                                                                     PAGEID
                                                                     PAGEID    #: 154
                                                                              #:  154




         talent agent. However, Mr. Bennett of BenSalz Productions was a former

         employee of Rabo Bank and close friend of Mr. Bazoian's, who was pivotal in

         Rabo Bank providing $1 billion in financing to Village Road Show in fall 2012.

      37. Further, Rabo Bank has since been convicted of money laundering. In fact, in

         February 2018, Rabo Bank was sanctioned by the Department of Justice for

         international money laundering and at this time its retail operations in NYC

         are still under further investigation. Until recently, Plaintiff was unaware of

         this bank's troubled past and the possibility there may have been violations

         of banking ethics, regulations laws or something even more nefarious being

         set up between the Defendants and Mr. Bazoian (possibly including Berman)

         entailing the use of her proprietary intellectual property. In fact, Baker was

         never provided any clarity as to what Rabo/Bazoian's involvement was to be

         exactly, nor what he/they would be expecting if anything (ie. title, role, fees)

         as far as compensation for his/their efforts in having critiqued, pitched and

         purportedly pushed Baker's script on to Bruce Berman/Village Road Show.

      38. As the Defendants began actively working with the Plaintiff in 2012, they

         first focused on the creation of a shorter pitch package. (See Exhibit B). This

         effort largely comprised of Ms. Baker working with a graphics designer who

         was referred by Excel, which Ms. Baker was responsible for compensating, as

         well as providing the source materials, expending her time on research and

         development, and on the writing and editing for the new packet. This was

          finished on 5 / 3 / 2 0 1 2 . She had also been induced to revise her film budgets,

          extensive production bible, marketing pitch book, develop a PPM-investment



                                                                                            1A
   Case
Case:
Case:    1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL DocDocument
                               #: 2 Filed: 85-1  Filed
                                           12/20/18    06/26/20
                                                     Page:
                                                     Page:        Page
                                                           15 of 65    16 of 66
                                                                    PAGEID   #: 155




         prospectus, create new promotional demo reels and update and reprint all of

         her materials or create new ones to include the Defendants in such materials

         and all at her time and expense. The out of pocket costs incurred and value of

         her time and materials thus expended and previously invested and that of her

         partners to do these things were in excess of $750K.

      39. On 5 / 9 / 2 0 1 2 , Mr. Skouras informed Ms. Baker that both he and BenSalz and

         Excel/Casey Close had signed off on this new pitch packet (that lists them as

         partners in the project] and that they would be sending said pitch and scripts

         out the following Monday to Disney, Dreamworks, Sony, MGM, Paramount,

         Blue Sky, and (purportedly) several other studios and prospects. Though Ms.

         Baker asked repeatedly, she wasn't included in any calls with these other

         prospects nor copied on any of the emails or other communications through

         which her proprietary materials were, supposedly, sent and she received no

         proof after the fact that her proposals and or her scripts were actually sent to

         all of the prospects that had been mentioned nor any evidence whatsoever of

         NDAs ever having been requested or signed by any of these prospects. All

         she received in confirmation was email from Excel's Client Services manager

         Ms. Stirling Fiss claiming that the pitch packets, scripts and or proposals had

         been sent out to a few prospects with a list of their email addresses. Once

         again, standard industry protocol used by most major studios, agents and

         producers to protect Ms. Baker's IP was ignored, as were her requests for

         more details and the signed NDAs from these various third party recipients.




                                                                                         1k
   Case
Case:
Case:     1:20-cv-03342-AJN-SN
       1:18-cv-00757-TSB-KLL
      1:18-cv-00757-TSB-KLL  DocDocument
                             Doc #:    Filed:85-1
                                 #: 22 Filed:       Filed
                                              12/20/18
                                              12/20/18    06/26/20
                                                        Page:
                                                        Page:  16 of
                                                              16      Page
                                                                  of 65
                                                                     65    17 of 66
                                                                         PAGEID
                                                                        PAGEID    #: 156
                                                                                 #:  156




      40. In the interim, through efforts and contacts Ms. Baker had already cultivated

         on her own, she was notified that there was strong interest from a Canadian

         animation studio (Arc Productions in Toronto) in producing and partnering

         on the project. Ms. Baker informed her agents, Mr. Close and Mr. Skouras, of

         the interest from Arc and put them in touch with her contact there, CEO Jeff

         Young. A conference call was then set up between all of the parties. Through

         Excel, a script was provided to Arc, who then made a bid on the production

         and partial funding of the film. Further, as mentioned before Ms. Baker and

         her associate George Johnsen brought to the Defendants a South Korean

         contact who was interested in funding 50% of the production of the film.

          (The MOU from Clemenson Capital is attached herein as an Exhibit)

      41. As far as Ms. Baker was aware, no effort was ever made on the part of the

          Defendants to follow through on these leads. Instead, Defendants allowed

         these viable leads to languish, as they did with any other connection Ms.

          Baker provided for attaching talent or providing production or funding.

      42. After receiving Arc Productions' formal offer and bid package, Defendant's

         allowed it to lapse without taking any further action -- other than to tell Ms.

          Baker to stop asking so many questions and demeaning whenever she did.

         They did however lead her on, as exemplified in many calls and emails like

          one sent on 6 / 1 8 / 2 0 1 2 that they had a 'way to raise the rest of the funds to

          produce the Finney movie' and would be working most diligently to do so.

      43. Concurrently, Ms. Baker invested a great deal of time, money and resources

          developing an extensive presentation and marketing partnership proposal



                                                                                                 1 f\
Case:
   Case
Case:  1:18-cv-00757-TSB-KLL DocDocument
          1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL  Doc #: 22 Filed:
                                 #:     Filed:85-1
                                               12/20/18
                                                    Filed
                                              12/20/18   Page:  17 of
                                                          06/26/20
                                                        Page:  17   of 65
                                                                        65
                                                                        PagePAGEID   #: 157
                                                                              18 of 66
                                                                           PAGEID   #:   157




          for Animal Planet/Discovery; the network that airs ATM's Tanked TV show.

          Despite multiple promises to Ms. Baker and the recommendation of Wayde

          King/ATM to present said proposal to executives at the network, Skouras

          failed to ever do so. Instead, promotional ideas, creative content and trade

          secrets were later absconded from said proposal and misappropriated.

       44. In multiple emails and calls Ms. Fiss indicated that she or Jaymee Messier

          another leading Excel agent and CMO who was working with the agency's

          NBA and MLB players at that time and had met Ms. Baker briefly in NYC and

          was tasked to pursue brand sponsorship, marketing & funding opportunities

          would 'reach out to their literary connections' to try to help Ms. Baker secure

          a publisher for her book, and or engage another representative to assist Ms.

          Baker in her efforts to secure a deal with one of the major publishers like

          Simon & Schuster or Random House as they often partner with producers or

          studios on their animated films and provide substantial financial advances to

          authors and filmmakers to secure novelization and ancillary merchandising

          rights for books slated to become films. Ms. Messier was also supposed to

          approach Excel's roster of high profile sports stars about voicing characters

          and to try to procure corporate marketing partnerships for the film. Despite

          Ms. Baker's repeated requests, to her best knowledge, Excel never made any

          tangible effort to follow through on any of this nor with any of their other

          duties and promises upon which Ms. Baker had trusted and relied.

       45. Similarly, in emails sent by Skouras, he had promised to "talk to his literary

          agent" on Ms. Baker's behalf but "would NOT involve her at all" and would



                                                                                         17
 Case:
    Case
Case:   1:18-cv-00757-TSB-KLL
           1:20-cv-03342-AJN-SN
       1:18-cv-00757-TSB-KLL   DocDocument
                              Doc #:#:22Filed:
                                         Filed:85-1
                                                12/20/18
                                                     Filed
                                               12/20/18   Page:  18ofof65
                                                           06/26/20
                                                         Page:  18      65 PAGEID
                                                                        PagePAGEID #:#:158
                                                                             19 of 66   158




          only do so "if his contact thought something was there" which, Skouras said.

          "1 am not sure he will-— as kids books do not sell!" This is simply untrue and

          nothing more than an insincere and lame excuse. Skouras did not ever name

          who this literary agent was and did not obtain an NDA from him or her.

      46. After not hearing anything for a while, Ms. Baker checked back in with the

          Defendants about the progress of her materials. In several emails, Skouras

          indicated that he felt Ms. Baker was "clueless and unfit for the business" and

          that her desire for updates or proof of progress was "nonsense". Further, he

          informed Baker that he would not be as kind to her again and that she would

          only hear from him when or if there was "something concrete to report."

      47. The verbal hostility by Mr. Skouras was then elevated to the point of physical

          threats. Eventually, he warned if Ms. Baker dared to even "remotely question

          him or anyone he brought in to the project" he would "retaliate so hard that

          Ms. Baker "would not know what hit her." Skouras/BSP proceeded to utilize a

          pattern of verbal aggression and threats to pull the plug on her project or even

          to resort to violence to maintain control over Ms. Baker. In fact, Skouras warned

          Baker and her colleague Gary Rhein that they should "ask around because his

          'dangerous' reputation speaks for itself'. The use of intimidation like this was

          abusive and stressful especially to Ms. Baker. Further, when she indicated that

          she and her partner George Johnsen had contacts at many of the same studios

          the Defendants professed they'd reached out to, including Village Road Show

          and Dreamworks, they just ratcheted up their bullying and control tactics and

          became even more evasive and abusive especially when Ms. Baker indicated her
   Case
Case:
Case:     1:20-cv-03342-AJN-SN
       1:18-cv-00757-TSB-KLL
      1:18-cv-00757-TSB-KLL  DocDocument
                             Doc #:    Filed:85-1
                                 #: 22 Filed:       Filed
                                               12/20/18
                                              12/20/18    06/26/20
                                                        Page:
                                                        Page:  19 of
                                                              19      Page
                                                                  of 65
                                                                      65   20 of 66
                                                                         PAGEID
                                                                         PAGEID   #: 159
                                                                                 #:   159




          concerns about the slow progress and lack of any tangible results and expressed

          her urgency to move the project forward before the conditions and foundation

          she had built started falling apart and offers (like Arc & the Koreans) were lost.

          And when she indicated that she might need to consider selling her IP or seeking

          other help as she needed to see the project succeed and to earn a living, she was

          strongly pressured not to take such proactive efforts and to just be more patient.

          But her contract with BenSalz was not exclusive and it certainly did not preclude

          her as the Executive Producer and owner of her own project to do all she could

          to get her film produced. Nonetheless, the undue pressure, threats, and duress

          being placed on her by the Defendants eventually turned into outright hostility

          and legal threats; including Salzman and Skouras repeatedly saying 'we have a

          contract and we will sue you!' though they had no justifiable basis nor reason to

          do so. It was just a way to scare and control her. Skouras also impeded Baker's

          ability to effectively pursue other opportunities or maintain the interest of the

          production companies, A list talent, corporations and investors she'd cultivated

          by failing to communicate whenever he pleased or using vulgarity when he did

          and failing to disclose vital information she needed while leveling unwarranted

          threats exemplified by the hostile emails he sent to Ms. Baker and her colleagues

          saying she couldn't "make a move without him" or she would be 'seriously hurt'

          and or sued, along with those who might try to help her.

      48. After receiving this email, Ms. Baker reached out to Eric Salzman/BenSalz

          and to Fiss/Excel to express her fears and concerns about Skouras' hostile

          calls, texts and emails. Mr. Salzman replied to Ms. Baker with a dismissive

          email assuring her that 'no one was going to hurt her' and that 'sometime



                                                                                              1Q
Case:
   Case
Case:  1:18-cv-00757-TSB-KLL DocDocument
          1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL  Doc #: 22 Filed:
                                 #:     Filed:85-1
                                               12/20/18 Page:
                                                    Filed
                                              12/20/18         20 of
                                                          06/26/20
                                                        Page: 20  of 65
                                                                      65 PAGEID
                                                                      Page        #: 160
                                                                           21 of 66
                                                                         PAGEID  #:   160




         people say things in anger' and encouraging her to be more patient; thus

         trying to placate and make excuses for his partner's threats of aggression.

         Salzman also urged Baker not to 'do anything rash and sell her IP' assuring

         her they were working diligently on her project and that neither 'BenSalz nor

         Casey would waste their time if they didn't see a great financial opportunity

         in Finney' and weren't sure they could achieve the goal of getting the film

         financed and into production quickly via their many esteemed connections.

      49. In a July 9, 2012 email to Gary Rhein, Skouras stated he was 'pissed off at Ms.

         Baker (for asking for NDAs and some proof that effort was being made) and

         for expressing her frustration that her leads were being left to languish and

         opportunities were being lost. In this scathing and defamatory email, Skouras

         told Mr. Rhein that Baker had "better hope he did not crush her project right

         then" and repeated his rant that she "could not make a move without him."

         Mr. Skouras continued to disparage Ms. Baker saying he was 'done with that

         woman' and demanding Mr. Rhein "reel her in or we will ALL walk away and

         tell every studio why we did!" Mr. Skouras then went on to threaten to "kill

         the project" (and "if she didn't watch out it wouldn't be the only thing'") and

          that he was going to call Jeff (Bazoian) and Bruce (Berman) to tell them to

          forget their consideration of her project and would cancel Defendant Casey

          Close's upcoming calls with them and with her partner George Johnsen. All

         were hostile moves meant to scare, bully, intimidate and control the Plaintiff.

          Mr. Close, of course, never made the promised phone calls to George Johnsen




                                                                                         ?n
Case:
   Case
Case:  1:18-cv-00757-TSB-KLL DocDocument
          1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL  Doc #: 22Filed:
                                 #:    Filed:85-1
                                              12/20/18
                                                   Filed
                                             12/20/18   Page:  21 of
                                                         06/26/20
                                                       Page:  21   of 65
                                                                       65 PAGEID
                                                                       PagePAGEID   #: 161
                                                                             22 of 66
                                                                                   #:   161




          or to Bruce Berman and Jeff Bazoian and to her knowledge Mr. Berman was

          never presented with the Plaintiffs film script by the Defendants as claimed.

      50. Shortly thereafter, despite the malicious and manipulative threats, Ms. Baker

          was informed in a 6 / 1 1 / 2 0 1 2 email by Stirling Fiss that Dreamworks had

          received Ms. Baker's materials and 'expressed interest' and that Ms. Fiss or

          Mr. Close would be following up with them shortly. Further, Ms. Baker was

          informed that Bruce Berman had been in receipt of her proposal (through

          supposedly Jeff Bazoian of Rabo Bank) and was "interested in the project"

          and that Mr. Close was going to be "reaching out very soon and calling Bruce

          Berman of Village Road Show as well as Steven Spielberg and Dreamworks to

          discuss next steps, etc." (This was also inordinately convoluted and confusing

          to the Plaintiff, how Dreamworks was just then (May/June 2012) being sent

          the script and pitch and expressing interest, since over and over, going back

          to fall 2011 Skouras spoke of how he had already funneled the Finney script

          thru his contacts at Dreamworks and how there was such strong the interest

          from Spielberg who was just waiting on Casey's call to make it formal!)

       51. The entire charade and incongruent melange of misinformation pertaining to

          Berman/Village Road Show as well as Spielberg/Dreamworks was ongoing

          and the information relayed by the Defendants convoluted and conflicting. A

          case in point was an email sent on 5 / 2 3 / 2 0 1 2 wherein Mr. Skouras indicated

          "Village has the proposal and we will follow up w / them. It went directly to the

          CEO of Village handed to him by Stirling and the head of Rabo-they are good

          friends. Same w / Spielberg/Dreamworks." Then on 5 / 3 1 / 2 0 1 2 "Just heard



                                                                                           91
Case: 1:18-cv-00757-TSB-KLL
   Case
Case:                       Doc Document
         1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL Doc #: 2
                                #: 2 Filed:
                                     Filed: 85-1
                                            12/20/18  Page:
                                                  Filed
                                            12/20/18        22 of
                                                               of 65
                                                        06/26/20
                                                      Page: 22    65 PAGEID
                                                                   Page        #: 162
                                                                        23 of 66
                                                                     PAGEID   #:  162




          from my partner Rich: said he received an email from his contact Jeff at Rabo

          bank and that he had discussed Finney w / Bruce at Village. We should expect

          a call in the next week or so!" But no call or follow through ever came. These

          and other lies were repeated throughout the summer and into late fall 2012

          wherein Ms. Baker and her colleagues had been told in calls and sent emails

          indicating the Berman had received (via Jeff Bazoian/Rabo bank) her script

          and read it and this misleading info went on well into November. Also, Ms.

          Baker was informed via email Oct 24, 2012 from Stirling Fiss that amongst

          other things; Jeff Bazoian (to whom Fiss sent Baker's script, proposals and

          other IF via email) had forwarded it all on to Bruce Berman of Village Road

          Show and that Mr. Berman had 'read the script, liked it, and was interested

          in the project' and that the call between Casey Close and Berman, that was

          supposed to have taken place in the summer but was delayed to 'scheduling

          conflicts' was to 'discuss monetary commitment and next steps'. But Ms. Fiss

          assured Baker that this call was imminent Once again Baker was promised

          by the Defendants progress would be made yet sadly it never happened.

      52. In June of 2012 having been told by Mr. Skouras that her project was being

          shopped all over the place. Baker sent an urgent email with a list of concerns

          and requesting documentation that non-disclosure agreements were being

          signed before her project was being shared. She also asked for updates as to

          any feedback or progress with Mr. Spielberg. Mr. Skouras acted offended by

          Ms. Baker's outreach, stating basically that "Mr. Spielberg and the three big

          animation studios" had her work and if she didn't like how Mr. Skouras was



                                                                                          ??
   Case
Case:
Case:    1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL
      1:18-cv-00757-TSB-KLL DocDocument
                            Doc       Filed: 85-1
                                #: 22 Filed:       Filed
                                              12/20/18
                                             12/20/18    06/26/20
                                                       Page:
                                                       Page: 23 of
                                                             23     Page
                                                                of 65
                                                                   65    24 of 66
                                                                       PAGEID
                                                                      PAGEID    #: 163
                                                                               #:  163




          doing his job then maybe she "wasn't cut out for the business." Yet Baker has

          never seen anything to prove that her project was ever presented to any of

          these said studios, nor to Spielberg, nor to any other studios or contacts, as

          the Defendants claimed. She also never saw any proof that any celebrity or

          sports figures had ever been approached or solicited for their participation.

      53. In an email to Ms. Baker on june 25, 2012, Ms. Fiss promised to have Excel's

          agent Jaymee "reach out to their corporate marketing partners to gauge their

          interest in potential funding or sponsorship" and to pursue the leads that Ms.

          Baker had been cultivating but who required a licensed agent to present her

          script and or co-production proposals per industry protocol. Some of these

          entities included Elton John's film production company Rocket Pictures (for

          whom Arc Productions produced their film Gnomeo & Juliet), Pierce Brosnan

          (ocean activist who shares mutual friends with Baker) and Natalie Portman

          (who worked with Baker's associate Jack Hanna on a wildlife documentary

          and also shares mutual friends) Nick Lachey (from Cincinnati) and Ashley

          Judd (they both attended UK and share industry connections.) Despite these

          special connections and Ms. Baker's urgent requests (and Excel's promises in

          calls and emails to quickly and aggressively pursue these leads on her behalf)

          nothing was done. Their failure to follow up with these companies or provide

          these prospects a copy of Baker's script is particularly egregious, negligent

          and suspect, bearing the fact that Ms. Fiss suggested in earlier emails to Ms.

          Baker that script submissions or any "communications with the studios go

          through Excel" to provide a perceived "authority" and credibility to such.



                                                                                           73
   Case
Case:
Case:    1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL
      1:18-cv-00757-TSB-KLL DocDocument
                            Doc #:    Filed: 85-1
                                #: 22 Filed:       Filed
                                              12/20/18
                                             12/20/18    06/26/20
                                                       Page:
                                                       Page: 24 of
                                                             24     Page
                                                                of 65
                                                                   65    25 of 66
                                                                       PAGEID
                                                                      PAGEID    #: 164
                                                                               #:  164




      54. The end of August 2012 came and went with no developments on Ms. Baker's

         project being made. Despite being told in many calls, texts and in emails that

         'great progress had been made' and things were 'going as planned' there was

         no evidence Defendants had ever followed through on pursuit of the studios

         nor talent nor pursued any individual or institutional investors as promised.

         Ms. Baker continued to not get any clear answers from the Defendants and

         the project seemed to be stalled so she suggested that Mr. Close work with

         her business partner George Johnsen in Burbank to see if they could come up

         with a plan to expedite the work on pushing Finney the Star Breacher ahead.

         She was then informed by Ms. Fiss, and later affirmed by Eric Salzman, that

         Mr. Close had in fact spoken to Mr. Johnsen already and that they had come

         up with an action plan; namely for Excel to lead the charge in expediting the

         securing of the remaining financing through their studio and sports/celebrity

         contacts and or BenSalz' banking connections. When Ms. Baker followed up

         with Mr. Johnsen, however, he indicated that he had not heard from any of

         the Defendants yet and that said meeting and action plan had not occurred.

      55. On 7 / 1 6 / 2 0 1 2 , Ms. Baker received another email from BenSalz stating that

         Mr. Close would be 'reaching out to Dreamworks that week' and assured her

         once again that a call between Mr. Close and Mr. Berman was imminent and

         Defendants were "moving the ball forward" with regards to Baker's project.

      56. After not getting any real answers from the Defendants since the previous

         month, Ms. Baker reached out yet again and was assured by Ms. Fiss on

         8 / 2 7 / 2 0 1 2 via email that Mr. Close had not rescinded his involvement nor



                                                                                              ?A
 Case:
   Case
Case:   1:18-cv-00757-TSB-KLL
          1:20-cv-03342-AJN-SN
       1:18-cv-00757-TSB-KLL  Doc
                             Doc #:#:2 2Filed:
                                Document Filed:85-1
                                                12/20/18
                                                     Filed
                                               12/20/18   Page: 25ofof65
                                                           06/26/20
                                                         Page: 25      65 PAGEID
                                                                       PagePAGEID #:#:165
                                                                            26 of 66   165




          interest in her project despite receiving numerous emails from Mr. Skouras

          stating that "Casey was bailing" and that Mr. Skouras would "contact Rabo

          Bank and Mr. Berman himself to tell them to put on hold their review of Ms.

          Baker's project!" In fact, this was a frequent tactic used to control Ms. Baker

          whenever she dared ask questions about was happening with her project.

       57. On 8 / 2 7 / 2 0 1 2 , Mr. Skouras contacted Ms. Baker to inform her that he heard

          back from Disney and that they were interested. Apparently, Spielberg was

          still waiting several weeks on a call from Mr. Close before making the script

          consideration official but Mr. Skouras assured her they still were interested.

       58. On 8 / 3 1 / 2 0 1 2 Ms. Baker was informed that Bruce Berman had 'personally'

          requested a copy of her script for Finney the Star Breacher. Mr. Berman is an

          exceptional industry executive and CEO of Village Road Show, producers of

          the highly successful, CG animated film Happy Feet. After being informed of

          this, Defendants went back to ignoring and or dodging Ms. Baker's questions.

       59. Still not getting any clear answers about how the work or progress was going

          on her project, Ms. Baker reached out yet again, at which point Mr. Salzman, a

           partner at BenSalz, reached out to Ms. Baker via email and assured her that

          everything was 'going as planned', that Mr. Berman had the script and that a

           $1 billion credit line had been set up for Village Road Show by Rabo Bank. On

           9 / 1 2 / 1 2 , Ms. Baker was informed by the Defendants that Mr. Berman had

          since "read the script and liked it" and was "ready to discuss next steps".

       60. Unfortunately, by October 2012 things had really fallen apart between Ms.

           Baker and the Defendants. This is evidenced by a 1 0 / 2 / 2 0 1 2 email from Mr.
 Case: 1:18-cv-00757-TSB-KLL
    Case
Case:     1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL   DocDocument
                             Doc #:#:22Filed:
                                        Filed:85-1
                                               12/20/18
                                                    Filed
                                              12/20/18   Page: 26ofof65
                                                          06/26/20
                                                        Page: 26      65 PAGEID
                                                                      PagePAGEID #:#:166
                                                                           27 of 66   166




          Eric Salzman of BenSalz, wherein he told Ms. Baker that she was "too batshit

          crazy for anyone to deal with." In his condescending screed, Mr. Salzman also

          echoed Skouras' prior threats that she 'couldn't make a move without them'

          or else suffer their wrath and punishment and if she dared pursue her or her

          colleagues own leads or connections with executives at some of the same or

          different studios that she would be retaliated upon and severely punished.

          He even threatened legal action saying 'we have a contract and we will sue

          you'; even though they had no legal basis to do so and there was nothing in

          the bare-bones co-producer contract she had with BenSalz prohibiting nor

          limiting Ms. Baker's or her company's ability to pursue her/their own leads

          or explore any and all options for potential co-production, distribution or

          sale of her IP or any viable source for funding and promotion for her movie.

       61. Following this nasty email from Mr. Salzman, Mr Skouras also emailed Baker

          about where 'miraculously all these other contacts suddenly materialized'

          and called her up to spiel off more condescending sexist, crude comments,

          threats and insults and then called and texted her associate Gary Rhein as

          well to further his tirade. Considering the tenor of these communications and

          her growing suspicions, Baker reached out to Suzy Figoroa (Bruce Berman's

          executive assistant who spoke directly with Mr. Berman). Figoroa informed

          Ms. Baker that Mr. Berman had never received nor read Ms. Baker's script

          and that there was no record of anyone at VRS receiving her script. At this

          point it was Ms. Figoroa that helped Ms. Baker get her script to Mr. Berman

          and to Matt Skiena (their head of development/president of production) and
Case: 1:18-cv-00757-TSB-KLL
   Case
Case:                       Doc Document
         1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL Doc #: 2
                                #: 2 Filed:
                                     Filed: 85-1
                                            12/20/18  Page:
                                                  Filed
                                            12/20/18        27 of
                                                               of 65
                                                        06/26/20
                                                      Page: 27    65 PAGEID
                                                                   Page        #: 167
                                                                        28 of 66
                                                                     PAGEID   #:  167




          provided Ms. Baker with an email confirmation receipt stating as much.

          Shortly thereafter, Salzman sent email to Baker saying she had made a "nice

          new enemy out of Casey."

      62. Mr. Skiena contacted Ms. Baker after actually reading the script and said it

          was a great project but they didn't think it was right for Village Road Show.

      63. Ms. Baker was confused by this response especially after her agents had so

          persistently talked about Mr. Berman's interest in her project and how much

          he liked it and her script, when in reality he had never read it. In fact, Village

          Road Show claims to have never evaluated her script nor heard of her project

          until Ms. Baker got on the phone and set up a proper review of it herself.

      64. Having been exposed as liars, the Defendants began sending a series of texts

          and emails to the Plaintiff. With the Berman lie and fraud exposed, Skouras

          told Ms. Baker that everyone wanted to walk away from her project and that,

          in retaliation, they would ruin her name and reputation in the industry

          effectively sabotaging and blacklisting her and her project so it would 'go

          back to collecting dust'. Mr. Skouras then went on to call, text and email Ms.

          Baker's other partners and associates and ATM to disparage and defame her

          further, effectively following through with his prior vicious, hostile threats.

      65. At the end of October 2012, Ms. Baker sent an email appeal to Rich Bennett,

          the managing partner of BenSalz, requesting that he intercede to stop the

          harassment, threats, deceit and hostility hoping BenSalz would start fulfilling

          their contractual obligations. She requested action and documentation.




                                                                                            77
 C a sCase
Case: e :1:18-cv-00757-TSB-KLL
          1:18-cv-00757-TSB-KLL
            1:20-cv-03342-AJN-SNDocDocument
                               Doc #:#:2 2Filed:
                                           Filed:85-1
                                                  12/20/18
                                                       Filed
                                                 12/20/18   Page: 28ofof65
                                                             06/26/20
                                                           Page: 28      65 PAGEID
                                                                         PagePAGEID #:# :168
                                                                              29 of 66    168




       66. Finally, in November 2012, Mr. Skouras made several hostile phone calls and

          sent emails to Ms. Baker and to her associate Gary Rhein to inform them that

          her project was 'dead' and that he was 'killing' her project, and he would be

          letting every studio know his opinion of her. Specifically, that she was 'unfit

          for the film industry', 'a clueless, crazy bitch' and a 'complete waste of time'.

       67. Initially Ms. Baker was impressed with the grand, convincing promises and

          perceived prestige of the Defendants. This was due in part to the names the

           Defendants kept claiming they had access to and with whom they promised

          to share Ms. Baker's project to obtain their interest or involvement, including

           BenSalz's contacts at Fox News, prominent celebrities such as Betty White,

          Tracy Morgan, Stephen Colbert, Barry Manilow and Justin Bieber, an array of

           sports superstars like Derek Jeter, Ryan Howard and Tiger Woods, director

          Steven Spielberg as well as notable TV personality Gretchen Carlson, a close

           friend and business associate of Mr. Skouras' and the wife of Defendant Casey

           Close. And yet, after eleven months, there is no evidence that anyone was

           ever even approached to solicit their participation or measure their interest.

       68. The Defendant's multiple breaches of contract and their acts of fraud were

           egregious and ongoing. They breached their covenants of good faith and fair

           dealing. They failed to perform their fiduciary duties and did not abide by

           proper industry protocols in presenting Baker's script/IP nor did they abide

           by NYC talent agency laws. Despite the fact that Close/Excel in serving as the

           lead agents, promised verbally and in email to aggressively pursue talent and

           procure corporate support via their own clientele and extensive prestigious



                                                                                          ?R
   Case
Case:
Case:    1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL DocDocument
                               #: 2 Filed: 85-1  Filed
                                           12/20/18    06/26/20
                                                     Page:
                                                     Page:        Page
                                                           29 of 65    30 of 66
                                                                    PAGEID      169
                                                                             #: 169



         networks, failed to obtain any NDAs nor attach any talent nor secure a single

         corporate sponsor or private investor, with no evidence that they ever even

         legitimately made an effort. This shows a complete failure in their duty of

         care, honesty and loyalty, and a total failure to perform.

      69. Bearing the fact that the Excel agency has, to date, negotiated over $3B in

         contracts and forged multi-millions in endorsement deals for its clients with

         companies such as Nike, AT&T, K1A, Porsche and Red Bull, and with all the

         banking and investment connections BenSalz has as veteran traders/stock

         brokers, hosts of Monkey Business Blog and daily guests of Fox News' Strategy

         Room it simply begs credulity that these same Defendants could not manage

         to attach even one single LOI from any celebrity or corporate entity nor raise

         a single dollar for the Plaintiffs project. Instead, it seems that neither of the

         Defendants had any real sincere interest nor honest intent in honoring their

         promises or contracts, nor helping Ms. Baker manifest her film and fulfill her

         lifelong dream. They completely failed to perform and have no viable excuse.

      70. In fact, it seems Ms. Baker was just being used as a pawn in the Defendants'

         clandestine plot and being plied with false promises to keep her hopes up as

         they allowed doors to close and her real opportunities to fall by the wayside

         while steering her towards Rabo/Village Road Show only, since as Skouras

         admitted in a June 9, 2012 rant via email, "Casey (Close) was going to dump

         Baker months ago and the only reason he stayed on was there was interest

         from Village (Road Show)." Essentially admitting they were not aggressively

         pursuing any and all options for a deal for Ms. Baker's project, as any sincere,
 Case: 1:18-cv-00757-TSB-KLL
    Case
Case:     1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL   DocDocument
                             Doc #:#:22Filed:
                                        Filed:85-1
                                               12/20/18
                                                    Filed
                                              12/20/18   Page: 30ofof65
                                                          06/26/20
                                                        Page: 30      65 PAGEID
                                                                      PagePAGEID #:#:170
                                                                           31 of 66   170




          ethical or competent agent or agency would, and that they were making little

          to no effort to actually pursue or follow up with Disney, Sony, Dreamworks,

          Spielberg, Arc Productions, the South Koreans or any other viable options.

       71. There was, however, an intentional effort to intimidate, scare, disparage and

          control Ms. Baker and string her along while subjecting her to a barrage of

          threats to sabotage and 'kill' her project, defame and demean her, ruin her

          career and cause the tragic loss of her life's dream, and savings which she'd

          poured into her project, thus destroying her once in a lifetime opportunities.

       72. But Mr. Skouras didn't limit his abuse to business issues. Before the parties'

          initial meeting in New York in December 2011, Ms. Baker met Mr. Skouras in

          the lobby of the Fox News headquarters where he was employed at the time

          and from there was supposed to lead Ms. Baker to Excel's offices a few blocks

          away. Immediately he asked her if she wanted to take a tour of his office but

          she declined as she was worried about getting to their meeting on time. So

          instead they began walking to Excel's offices.

       73. During the walk, Mr. Skouras began to engage Ms. Baker in small talk but to

          her extreme discomfort that small talk quickly delved into her marital and

          dating relationship status with comments that she was very attractive and

          wondering if she ever 'fooled around'. He then asked if she was traveling

          alone, how long she was staying in NY and if she didn't like her hotel she was

          'welcome to stay at his place'

       74. Ms. Baker found these questions inappropriate and uncomfortable and tried

          to put a stop to this behavior by explaining that she was a Christian person of
 Case: 1:18-cv-00757-TSB-KLL
    Case
Case:     1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL   DocDocument
                             Doc #:#:22Filed:
                                        Filed:85-1
                                               12/20/18
                                                    Filed
                                              12/20/18   Page: 31ofof65
                                                          06/26/20
                                                        Page: 31      65 PAGEID
                                                                      PagePAGEID #:#:171
                                                                           32 of 66   171




          faith, implying fairly bluntly that she did not engage in this sort of behavior.

          Mr. Skouras laughed this off, suggesting that being from Ohio perhaps she

          was naive, and even stated that using one's looks and sleeping around was

          how many women especially in NY got ahead in the TV/Film industry.

      75. When it didn't appear that his unwanted advances were working, Skouras

          proceeded to move their small talk to the meeting with Mr. Close. However,

          when they finally reached the building and entered the elevator to go up to

          Excel's offices, Mr. Skouras proceeded to forcibly press himself up against

          Ms. Baker from behind and touching her inappropriately. It was Ms. Baker's

          impression this could not have been by accident. Despite being put through

          this horrific, stressful and humiliating ordeal and the impossible position of

          either confronting Mr. Skouras or his partners right then and there, risking

          the abrupt end of the project, or simply remaining quiet and enduring the

          fear, shock, humiliation, outrage and discomfort, Baker was compelled to stay

          silent and go forward with the meeting with Mr. Close as scheduled. Although

          she was scared and upset, Ms. Baker had already invested a great deal of time

          and money into her project and in preparing for the meeting and traveling all

          the way from Ohio to New York and she felt the meeting with Mr. Close could

          be a big turning point in her career and for her project. Sadly, she was put in

          a compromised and vulnerable position as he had instilled fear in her as well

          as exerting an unspoken message of power, control and authority over her.

      76. After the meeting, Mr. Skouras continued to hound Ms. Baker, asking her to

          'go grab a drink' with him or meet later for dinner that night or the next to



                                                                                          31
   Case
Case:
Case:    1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL
      1:18-cv-00757-TSB-KLL DocDocument
                            Doc #:    Filed: 85-1
                                #: 22 Filed:       Filed
                                              12/20/18
                                             12/20/18    06/26/20
                                                       Page:
                                                       Page: 32 of
                                                             32     Page
                                                                of 65
                                                                   65    33 of 66
                                                                       PAGEID
                                                                      PAGEID    #: 172
                                                                               #:  172




         discuss more details of her project. He also tried to escort her back to her

         hotel, asking if he could 'stop by her room later' to discuss their burgeoning

         working relationship. When Ms. Baker turned down all these advances, Mr.

         Skouras informed her that she ought to be 'more grateful to him' for having

         made the introduction to Mr. Close. When Baker expressed her discomfort

         over his behavior, he brushed off his harassment as just "normal guy stuff."

      77. After the New York ordeal, wherein Mr. Skouras' inappropriate conduct and

         advances were rebuffed, Skouras's overall behavior and attitude towards Ms.

         Baker grew more bitter, hostile, demeaning, sexist, and threatening. This

         included consistent threats to tarnish her reputation in the industry and to

         'kill' her project that he was supposedly representing her on as an agent,

         partner and co-producer. As a fiduciary, he should have been putting her

         interests first and treating her with professional respect, transparency and

         honesty, but instead was making sexist, condescending remarks and threats

         against both her livelihood and her physical safety and well-being.

      78. As the threats became more vicious and frequent, Ms. Baker expressed her

         concerns over Mr. Skouras's hostile behavior to her colleagues Gary Rhein

         and George Johnsen and more explicitly to her husband, Christopher Dorsch.

         She eventually reached out to the Defendants themselves, including Excel

         and Mr. Close via his assistant Ms. Fiss in numerous emails, calls and texts

         detailing what was happening to her, explaining that she was being bullied

         and harassed, pleading that they intervene to protect her and her project.

         Then on June 25, 2012 a detailed email was sent to Ms. Fiss by Ms. Baker



                                                                                        •3?
   Case
Case:
Case:    1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL DocDocument
                               #: 2 Filed: 85-1  Filed
                                           12/20/18    06/26/20
                                                     Page:
                                                     Page:        Page
                                                           33 of 65    34 of 66
                                                                    PAGEID   #: 173



         expressing her dire concerns over the incessant bullying, the misogynistic

         comments, the ongoing threats of retaliation and the inordinate duress and

         the emotional and physical stress and pain it was causing her and that she

         was concerned for her well-being and that of her project and life's biggest

         investment. Ms. Baker detailed in her notes, letters and urgent voice mails,

         the sexist verbal abuse, ongoing harassment, the threats and bullying she

         was being subjected to on account of Excel's partners, Mike Skouras and

         BenSalz, and asked for Mr. Close's/Excel's intervention. Sadly, Ms. Baker's

         outreach to the Defendants fell on deaf ears. In fact, Ms. Baker reached out

         multiple times in emails, calls and texts to Ms. Fiss throughout Sept. through

         November 2012 requesting their help, answers, updates and to express her

         concerns over Skouras' and BenSalz' abusive behavior and harassment and

         her concern over the lack of transparency, the contradictory information and

         the lack of proof one would expect to see showing that any effort or progress

         was being made. Ms. Baker also requested that Excel request NDAs from the

         studios and producers that both they and BenSalz had said they'd shopped

         her project to and to be copied on the submission emails. Ms. Fiss requested

         that Ms. Baker provide her a copy of the NDA agreement that BenSalz had

         signed (that had already bound Excel to its terms as partners of BenSalz in

         the Finney venture) She indicated Excel would also agree to abide by its

         terms thus making Excel a party to that NDA Ohio based written agreement

         and yet subsequently failed to abide by it.
   Case
Case:
Case:    1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL DocDocument
                               #: 2 Filed: 85-1  Filed
                                           12/20/18    06/26/20
                                                     Page:
                                                     Page:        Page
                                                           34 of 65    35 of 66
                                                                    PAGEID   #: 174




      79. On 9 / 1 7 / 2 0 1 2 , Ms. Baker even reached out to her business associate Irwin

         Raymer of ATM to express her concerns about Skouras, her chagrin with the

         lack of transparency or progress, and her concerns that opportunities she'd

         worked so hard to cultivate were in fact being squandered and or sabotaged

         by Mike Skouras, who was "not showing her any professional courtesy but

         instead maligning her and threatening to derail her project at every turn".

      80. Finally, Ms. Baker called Mr. Close at Excel and left him an urgent voicemail

         pertaining to her concerns about Mr. Skouras' inappropriate conduct and all

         of the stress he was causing her, as well as to address all of the inconsistent

         and contradictory information that she was receiving. Sadly, this call was

         never acknowledged nor returned.

      81. Finally, when Ms. Baker and the Defendants' working relationship ended in

         Nov. 2012, Skouras contacted Ms. Baker's associate, Gary Rhein, to threaten

         Mr. Rhein and Ms. Baker warning them he is a 'dangerous and powerful guy'

         whom they shouldn't have crossed. (See Ex. "C")" Based on his own prior

         words Skouras made in many calls and emails boasting about his supposed

         dangerous and 'notorious reputation' and warning the Plaintiffs to 'duck' if

         he was ever 'pissed off, and the fact that Mr. Skouras has in the past been

         sued in NY for racketeering, Baker felt he was serious about his ability and

         intention to inflict severe physical, personal and professional harm.

      82. Mr. Skouras also called Ms. Baker at her home office making lewd comments

         and threatening to 'bury her' if she ever revealed how he'd behaved towards

         her to any of their mutual contacts especially Wayde King or Casey Close.
   Case
Case:
Case:    1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL DocDocument
                               #: 2 Filed: 85-1  Filed
                                           12/20/18    06/26/20
                                                     Page:
                                                     Page:        Page
                                                           35 of 65    36 of 66
                                                                    PAGEID   #: 175



      83, These horrific comments and hostile threats as well as the loss of her time

         and money, lucrative lost opportunities, and the significant financial duress

         caused to her project resulted in Baker going through extreme physical and

         psychological trauma impacting her health and well-being and her ability to

         enjoy her life or focus on her work.

      84. Ms. Baker's extreme duress manifested in a variety of mental and physical

         symptoms including anxiety, severe depression, nausea and vomiting, heart

         palpitations, headaches and sleep disruptions.

      85. Baker took Skouras' threats of physical aggression very seriously and feared

         for her life, as indicated in a Nov. 2012 email she sent to her husband Chris

         asking that he preserve the emails, notes and messages she was sending 'in

         case anything should happen to her.'

      86. Since parting ways with the Defendants, Baker has continued to experience

         interference and disruption in her business efforts on account of Defendants

         and suffered the lasting impact of the damage to her career, reputation and

         ruined professional relationships.

      87. Then, on April 24, 2018, after Defendants were sent demand letters by the

         Plaintiffs attorney earlier that month, Ms. Baker received email from BenSalz

         Productions and Eric Salzman with a nefarious link to spyware/malware.

         Plaintiff believes that this was an intentional aggressive act on behalf of the

         Defendants to send a tacit warning and instill fear and intimidate Ms. Baker

         yet again, as well as to stalk and harass her or gain illegal access to her data.

         Based on the history of the Defendants having previously bullied, criminally



                                                                                           IK
 Case:
   Case
Case:  1:18-cv-00757-TSB-KLL
         1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL  DocDocument
                            Doc #:#:22Filed:
                                       Filed:85-1
                                              12/20/18
                                                   Filed
                                             12/20/18   Page: 36ofof65
                                                         06/26/20
                                                       Page: 36      65 PAGEID
                                                                     PagePAGEID #:#:176
                                                                          37 of 66   176




          threatened, and repetitively harassed the Plaintiffs, receipt of this ominous

          email has incited great fear and duress and rebooted Ms. Baker's fears of

          retaliation, causing her extreme anxiety and the post-traumatic emotional

          distress from the trauma of years past and the loss and grief it had caused.

       88. Plaintiff is now reliving the past trauma of the abuse and duress caused by

          these hostile Defendants. This email is yet another example of the extreme,

          outrageous behaviors being intentionally instigated by the Defendants upon

          the Plaintiff to cause her severe emotional distress, mental trauma a n d / o r

          physical bodily harm and it is being inflicted upon the Plaintiff with impunity.

       89. For the above reasons, Ms. Baker was forced to pursue her options through

          the legal system and claims the following:

                           CLAIM ONE AGAINST BENSALZ:
                 BREACH OF WRITTEN NON DISCLOSURE AGREEMENT

       90. Plaintiff incorporates herein as if fully set forth all the preceding paragraphs.

       91. Plaintiffs and Defendant BenSalz entered into a non-disclosure agreement on

          1 2 / 2 1 / 2 0 1 1 attached hereto as Exhibit "A" which was specifically identified

          as retroactive to the beginning of their professional relationship. The parties'

          nondisclosure agreement is controlled by Ohio law. Therefore, the Statute of

          Limitations is 8 years.

       92. On or about October 2011, BenSalz Productions breached its agreement by

          sharing Plaintiffs intellectual property with a third party, Steven Spielberg

          and Dreamworks, without obtaining a non-disclosure affidavit or any other

          legitimate proof of access or submission from these esteemed third parties as

          was required by the NDA contract the Defendants had with the Plaintiffs and


                                                                                             36
 Case
      :1:18-cv-00757-TSB-KLL
    Case
Case:   1:18-cv-00757-TSB-KLL
          1:20-cv-03342-AJN-SNDocDocument
                             Doc #:#:2 2Filed:
                                         Filed:85-1
                                                12/20/18
                                                     Filed
                                               12/20/18   Page: 37ofof65
                                                           06/26/20
                                                         Page: 37      65 PAGEID
                                                                       PagePAGEID #:#:177
                                                                            38 of 66   177




          by not ever disclosing nor identifying who this mysterious friend or 'insider

          contact' was at Dreamworks that was given unprotected access to Baker's

          script, pitch materials or other IP and managed to 'get it on Spielberg's desk'

       93. BenSalz breached its agreement by sharing Plaintiff s intellectual property

          with a third party, Lis Wiehl, without obtaining advanced permission nor a

          non-disclosure affidavit from said third party per the contract with Plaintiff.

       94. BenSalz breached its agreement by sharing Plaintiffs intellectual property

          with his third party contacts at Animal Planet/Discovery Channel, without

          obtaining permission in advance nor obtaining a non-disclosure affidavit

          from said third party(s) after the fact despite her requests and in defiance of

          their duties and obligations as delineated in their NDA contract with Plaintiff.

       95. BenSalz breached its agreement by sharing Plaintiffs intellectual property

          with third parties, Harvey Weinstein and the Weinstein Company, without

          obtaining advance permission nor a non-disclosure from said third parties

          per their contract and obligations with Plaintiff and by never providing any

          clarity, explanation nor formal efforts at follow through in regards to such.

       96. BenSalz breached its agreement by sharing Plaintiffs intellectual property

          with a third party, Jeff Bazoian of Rabo Bank without obtaining a non-

          disclosure affidavit from said third party per their contract with Plaintiff.

       97. BenSalz breached its agreement by sharing Plaintiff s intellectual property

          with Disney without providing sufficient details on who, when or how the

          Plaintiffs IP was shared, what all was shared and without obtaining a non-




                                                                                          •37
Case: 1:18-cv-00757-TSB-KLL
   Case
Case:                       Doc Document
         1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL Doc #: 2
                                #: 2 Filed:
                                     Filed: 85-1
                                            12/20/18  Page:
                                                  Filed
                                            12/20/18        38 of
                                                               of 65
                                                        06/26/20
                                                      Page: 38    65 PAGEID
                                                                   Page        #: 178
                                                                        39 of 66
                                                                     PAGEID   #:  178




         disclosure/non-compete/confidentiality affidavit from said third party per

         their contract with Plaintiff.

      98. BenSalz breached its agreement by sharing Plaintiffs intellectual property

         with MGM, Blue Sky, Paramount and Sony Pictures without obtaining a non-

         disclosure affidavit from said third parties per their contract with Plaintiff

         and without obtaining Ms. Baker's approval and express written consent in

         advance nor did Defendants provide sufficient details of how the materials

         were disclosed, what of her proprietary was shared, with whom or when.

      99. BenSalz breached its agreement by sharing Plaintiffs intellectual property

         with TV personality Gretchen Carlson without obtaining a non-disclosure

         affidavit from said third party per their contract with Plaintiff.

      100.      BenSalz breached its agreement by sharing Plaintiffs intellectual

         property with Bruce Berman of Village Road Show without obtaining a non-

         disclosure affidavit from said third party per their contract with Plaintiff.

      101.      BenSalz breached its agreement by sharing Plaintiffs intellectual

         property with a third parties, Jeff Young/Arc Productions without obtaining a

         non-disclosure affidavit from said third party per their contract with Plaintiff.

      102.      Due to the Defendants failure to obtain NDAs or provide Ms. Baker

         any other viable proof of submission, Plaintiff s intellectual property has

         been seriously compromised and devalued. Ms. Baker can no longer assure

         interested parties that her proprietary script, trade secrets and other related

         IP are exclusive thus significantly diminishing its market value and impairing

         her ability to protect, produce or sell her project in the future—especially as a



                                                                                          3R
   Case
Case:
Case:    1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL DocDocument
                               #: 2 Filed: 85-1  Filed
                                           12/20/18    06/26/20
                                                     Page:
                                                     Page:        Page
                                                           39 of 65    40 of 66
                                                                    PAGEID      179
                                                                             #: 179



         $40 million dollar movie as it had once been. The Plaintiffs proprietary

         product was put at risk (and thus all the time and money she had invested

         into it) and was recklessly exposed to an array of companies, studios, and

         individuals making any past, present or future misuse of her content and or

         copyright infringements, conversion of trade secrets, 'knock off projects or

         any other misuse of the IP, a greater ease of misappropriation, and making

         adequate legal remedies even more costly and difficult to prove or obtain. It

         would also make studios adverse to any purchase or production and would

         make insuring and bonding of the film more difficult, costly if not untenable.

      103.      Because of BenSalz' breach, Ms. Baker and Starborne have suffered

         damages in excess of $7 Million Dollars.

                         CLAIM TWO AGAINST BENSALZ AND EXCEL:
                                 BREACH OF CONTRACT

      104.      Plaintiff incorporates herein, as if fully set forth, all the preceding

         paragraphs

      105.      Plaintiffs and Defendants entered into a contract when the parties

         mutually agreed that the Defendants would represent Ms. Baker as her co-

         executive producers, partners and or agents, and promised to promote her

         project to their and her extensive industry contacts in order to seek the sale,

         financing, and or production of her project in exchange for consideration of

         a percentage of both the film's budget, in salaries, fees and commission, and

         any and all future profits. BenSalz' contractual obligations to provide their

         services as Co-Executive Producers was established by a written agreement

         the parties entered with the Plaintiffs on Dec 2, 2011 (see exhibit B) They
 Case:
    Case
Case:   1:18-cv-00757-TSB-KLL
           1:20-cv-03342-AJN-SN
       1:18-cv-00757-TSB-KLL   DocDocument
                              Doc #:#:22Filed:
                                         Filed:85-1
                                                12/20/18
                                                     Filed
                                               12/20/18   Page:  40ofof65
                                                           06/26/20
                                                         Page:  40      65 PAGEID
                                                                        PagePAGEID #:#:180
                                                                             41 of 66   180




          agreed to provide 'all services as is regularly associated with Co-Executive

          Producers of a first class feature film.' BenSalz also periodically referred to

          themselves and promised to serve Plaintiff as he partners and agents.

      106.       The establishment of the contract between Ms. Baker and Excel to

          serve and represent her as agent and fiduciary was mutually agreed and

          affirmed during the parties NYC meeting and by their subsequent actions,

          oral agreements and via email communications. Thus, Defendant Excel had

          oral, written and implied contracts with the Plaintiff that they breached.

      107.       Ms. Baker performed on the contracts as best she could, providing

          them with a plethora of leads and fully formed package not just a script. Ms.

          Baker entered the contracts, relying on their promises that they could and

          would expedite the completion of a deal in a matter of a few months or at the

          very least take immediate action and make their very best efforts to do so.

       108.      Ms. Baker provided the Defendants with her own leads including

          offers for funding, promotion and production partners and with some of the

          voice and musical talent attached. She also continued to work exclusively on

          the Finney project (thus forgoing other income earning opportunities) at the

          Defendants urging; cultivating leads, enhancing and developing the IP (and

          incurring additional time and expense to do so), creating new partnership

          opportunities then sharing such with the Defendants while they allowed her

          viable offers to languish, failed to pursue any leads, and caused her partners

          and supporters to become alienated or lose interest while the foundation she

          had invested many years building began to wither and crumble beneath her.



                                                                                            a.n
   Case
Case:
Case:    1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL DocDocument
                               #: 2 Filed: 85-1  Filed
                                           12/20/18    06/26/20
                                                     Page:
                                                     Page:         Page
                                                           4 1 of 65
                                                           41           42 of 66
                                                                     PAGEID   #: 181



      109.      Whether the Defendants were capable of getting Finney financed and

         produced, they were still under a duty to have made best efforts to do so and

         to make an honest, vested effort to adequately represent Ms. Baker and her

         project which they never really even attempted to do in any competent way.

      110.      Defendants not only failed to follow through with their end of the

         contract by not sending Ms. Baker's materials to all of the promised contacts

         but also failed to follow up with Ms. Baker's own leads and lied to Ms. Baker

         about what they were doing. They also discouraged her from pursuing other

         offers that would have at least allowed her to recoup on her investment and

         earn a living wage and profit from her creative work and years of sacrifice.

      111.      Defendant BenSalz repeatedly stated they were going to intentionally

         tarnish her reputation and her product, and in fact did so; effectually shutting

         her out from any future consideration by any of the major animation studios.

      112.      Defendant Excel repeatedly failed to follow through on their promises

         and duties as her agent to help package and present her project to any and all

         potential buyers, financiers and talent, and did not handle her IP with utmost

         care nor by standard industry protocol or by NYC agency laws. They also did

         not competently or aggressively represent her and thus materially breached

         their contract. Excel also vicariously enabled BenSalz' misconduct and their

         abusive, sexist, retaliatory, heinously threatening, inappropriate behaviors.

      113.      Thus, both Defendants materially breached their contracts with Ms.

         Baker for which she suffered damages. As they entered into these contracts

         and engaged the services of their NY based businesses, NY law and a 6 year



                                                                                        4.1
   Case
Case:
Case:    1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL DocDocument
                               #: 2 Filed: 85-1  Filed
                                           12/20/18    06/26/20
                                                     Page:
                                                     Page:        Page
                                                           42 of 65    43 of 66
                                                                    PAGEID      182
                                                                             #: 182



         statute of limitations applies. Damages include the loss of guaranteed income

         of $1,5M in script and producer fees, direct/consequential damages in excess

         of $750K and tens of millions in future film profits, income and royalties.

      114.        Because of the Defendants' conduct, the Plaintiff incurred damages

         in excess of over $7 Million dollars.

                Cl.AIM THREE AGAINST BENSALZ AND EXCEL: FRAUD

      115.      Plaintiff incorporates herein, as if fully set forth, all the preceding

         paragraphs.

      116.      Defendants were allegedly licensed New York talent agents working

         on Ms. Baker's behalf as her fiduciaries and professional representatives.

         They were conducting their business and manifesting contractual activities

         from their businesses in New York. Therefore the law of New York applies.

      117.      Defendants represented to Ms. Baker that they had sent at the very

         least her script a n d / o r pitch package to a plethora of her and their contacts,

         including several major animation studios, Mr. Spielberg & Mr. Burman, and

         represented they were soliciting talent, investors and sponsors on her behalf.

      118.      Ms. Baker justifiably relied on the Defendants' representations that

         they had done as such.

      119.      Ms. Baker was damaged by said false representations, notably in the

         loss of income and opportunities she had cultivated and garnered for herself

         prior to, during and after the Defendants' fraudulent and reckless actions. Ms.

         Baker and her associates were induced in reliance of the defendants' multiple




                                                                                           4?
   Case
Case:
Case:    1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL DocDocument
                               #: 2 Filed: 85-1  Filed
                                           12/20/18    06/26/20
                                                     Page:
                                                     Page:        Page
                                                           43 of 65    44 of 66
                                                                    PAGEID   #: 183




         ongoing lies to incur significant financial losses, direct and indirect, lucrative

         lost opportunities, and the loss of their time, materials, money and resources.

      120.      Defendants misrepresented to Ms. Baker multiple times that a more

         formal talent agent and partnership agreement with Excel, and namely Casey

         Close, was on the way when that was false.

      121.      Defendants misrepresented that they were following up with Steven

         Spielberg, Dreamworks and Disney, who they claimed were interested in her

         project when no follow-up was ever made nor shared with Ms. Baker. In fact,

         on multiple occasions throughout 2012 & ongoing until late November 2012,

         both Excel and BenSalz represented that Ms. Baker's script and or proposals

         were with high level executives at these and other studios and that her script

         was sitting on Spielberg's desk 'waiting for Mr. Close to contact him about it.'

      122.      Defendants misrepresented to Plaintiffs that Mr. Berman, who had

         supposedly already been provided a pitch package and extensive proposal

         (sent and or hand delivered via Excel to Rabo Bank's Jeff Bazoian and then

         forwarded on to Berman) had 'received Ms. Baker's script, read it and liked it

         and wanted to discuss next steps with the agents in particular Casey Close'.

      123.      In fact, Defendants indicated that Bruce Berman of Village Road Show

         was already committed to funding and or distributing her Finney film project

         which Baker was able to verify by mid November 2012 were nothing but lies.

      124.      Defendants misrepresented that a call between Close and Berman to

         discuss Village Road Show's interest and future involvement with the project
 Case:
    Case
Case:   1:18-cv-00757-TSB-KLL
           1:20-cv-03342-AJN-SN
       1:18-cv-00757-TSB-KLL   DocDocument
                              Doc #:#:22Filed:
                                         Filed:85-1
                                                12/20/18
                                                     Filed
                                               12/20/18   Page:  44ofof65
                                                           06/26/20
                                                         Page:  44      65 PAGEID
                                                                        PagePAGEID #:#:184
                                                                             45 of 66   184




          was on the books and was going to take place soon. Yet this call, according to

          Village Road Show, had not ever been agreed to nor scheduled.

      125.       Defendants misrepresented to Baker that several strategy calls had

          been made by Casey Close to George Johnsen. However, Mr. johnsen has

          denied to the Plaintiff that the calls were ever made. Further, Defendants

          indicated an extensive concerted effort had been made to work with and

          follow up on Mr. Johnsen's offers of support and his industry connections,

          and production/funding leads in S. Korea, Burbank and Australia when no

          such effort or activity, according to Mr. Johnsen, ever remotely took place.

      126.       Defendants misrepresented that Ms. Baker's extensive presentation

          and promotional partnership proposal created specifically for Animal Planet-

          Discovery Kids, was or would be forwarded to Marjorie Kaplan, Rich Ross,

          and or Melinda Toporof or other top execs at the network when it was never

          presented at all.

       127.      To her best information and belief. Plaintiff asserts the Defendants

          also lied about and misrepresented that the extensive, detailed updated

          proposals, demo reels, business plans, revised budget and longer detailed

          pitch packages/production bibles created at great time and expense to both

          Ms. Baker and her partners George Johnsen, Damon Patai and Gary Rhein,

          had already been or would be distributed to an extensive list of potential

          private investors, hedge funds, Wall Street investors, celebrities or other

          contacts provided by the Plaintiffs (along with leads from ATM) and that a

          list that was supposedly being put together by BenSalz and Excel.



                                                                                         AA
 Case:
    Case
Case:   1:18-cv-00757-TSB-KLL
           1:20-cv-03342-AJN-SN
       1:18-cv-00757-TSB-KLL   DocDocument
                              Doc #:#:22Filed:
                                         Filed:85-1
                                                12/20/18
                                                     Filed
                                               12/20/18   Page:  45ofof65
                                                           06/26/20
                                                         Page:  45      65 PAGEID
                                                                        PagePAGEID #:#:185
                                                                             46 of 66   185




       128.      Defendants indicated in a July 2012 email from Eric Salzman "Casey

          had been in communication with Arc Productions & Jeff Young so he would

          know that his proposal and bid in producing and investing in the film was

          being given 'proper attention' and that 'Casey will be reaching out to Arc and

          Dreamworks this week'. By information and belief, there was no such call

          between Mr. Young and Mr. Close nor was there any further effort to follow

          up made with either of these studios by either Mr. Close or the Excel agency.

       129.      Plaintiff is entitled to damages sustained as a result of the Defendant's

          multiple and ongoing acts of fraud. Ms. Baker suffered extensive direct and

          indirect damages, emotional and physical damages, out-of-pocket damages,

          including consequential damages proximately caused by her reliance on the

          false information. Additionally, as the misrepresentations were both willful,

          wanton and malicious, she is also entitled to punitive damages.

       130.      Ms. Baker justifiably relied on their representations to her detriment.

          Plaintiff invested the value of her intellectual property, unpaid time, travel,

          materials, pre-production expenses, and other development hard costs.

       131.      Thus, both Defendants are guilty of fraud and Ms. Baker is entitled to

          relief, including punitive damages.

       132.      Ms. Baker incurred damages (including the direct losses, loss of

          guaranteed income and future income and earning potential) in excess of $7

          million dollars because of the false representations made by BenSalz and

          Excel by and through their agents and employees.




                                                                                            AK
   Case
Case:
Case:    1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL
      1:18-cv-00757-TSB-KLL DocDocument
                            Doc #:    Filed: 85-1
                                #: 22 Filed:       Filed
                                              12/20/18
                                             12/20/18    06/26/20
                                                       Page:
                                                       Page: 46 of
                                                             46     Page
                                                                of 65
                                                                   65    47 of 66
                                                                       PAGEID
                                                                      PAGEID    #: 186
                                                                               #:  186




                            CLAIM FOUR AGAINST BENSALZ AND EXCEL:
                                  BREACH OF FIDUCIARY DUTY

      133.      Plaintiff incorporates herein, as if fully set forth, all the preceding

         paragraphs.

      134.      Defendants were licensed New York talent agents working on Ms.

         Baker's behalf in New York as Ms. Baker's Fiduciaries and representation.

         Therefore the law of New York applies. The 6 year statute of limitations tolls

         from the last date when the fiduciary relationship ends or is rescinded.

      135.      Defendants BenSalz and Excel as Ms. Baker's agents owed Ms. Baker a

         fiduciary duty of care. They also owed her duties of honesty and loyalty.

      136.      Defendants allowed their agents to lie, harass, and act counter to Ms.

         Baker's best interests on numerous occasions, ultimately harming Ms. Baker

         including her career, health, and peace of mind. Their failure to perform and

         other breaches of duty and care caused her to lose unique once in a life time

         offers and opportunities and substantive emotional, financial loss and injury.

      137.      Defendant BenSalz acted intentionally a n d / o r recklessly when their

         agent Mike Skouras repeatedly threatened and harassed Ms. Baker sexually.

         personally and professionally; when he propositioned her and then when she

         did not respond as he wished, verbally abused then criminally threatened her

         and her associate Mr. Gary Rhein. The Defendants acted willfully, maliciously

         and with impunity when they followed through with their threats to 'kill' Ms.

         Baker's project, to defame and besmear her good name to ruin her career and

         reputation, and when they purposefully induced severe emotional distress by


                                                                                          4.6
   Case
Case:
Case:    1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL
      1:18-cv-00757-TSB-KLL DocDocument
                            Doc #:    Filed: 85-1
                                #: 22 Filed:       Filed
                                              12/20/18
                                             12/20/18    06/26/20
                                                       Page:
                                                       Page: 47 of
                                                             47     Page
                                                                of 65
                                                                   65    48 of 66
                                                                       PAGEID
                                                                      PAGEID    #: 187
                                                                               #:  187




         threatening her with physical bodily harm if she ever dared to share anything

         about what had happened or how they had mistreated her with anyone else.

      138.       Defendants Casey Close/Excel Sports Management acted intentionally

         and or recklessly when they aided and enabled their partner's cruel, abusive

         and fraudulent behavior and allowed their client, Ms. Baker, to continue to

         work under severe emotional abuse, deceit and harassment by Co-Defendant

          BenSalz's agents after she repeatedly reported their misconduct and abusive

         behavior to them through detailed voicemail, email, texts and multiple phone

         calls. Excel also failed to obtain any NDAs for her, knowing that such a step

         would have been in Ms. Baker's best interest and despite the fact they had

         agreed to do this, both orally and in written communications. All of these

          failures were breaches of their fiduciary duties.

      139.       BenSalz and Excel knowingly and wantonly mishandled Plaintiffs IP

         by handing over her proposals and script to Jeff Bazoian of Rabo Bank, a third

          party Baker did not know and was not introduced to, without NDAs or any

          information to establish what his role in the project would be. Defendants

         concealed their motives and never revealed the interconnections between

         the parties nor Rabo Bank's prior and ongoing sanctions and wrongdoings.

      140.       Both Defendants BenSalz and Excel failed to perform their fiduciary

          duties by not seeking nor securing any financiers nor talent for the Finney

          project as promised and by making no known effort to procure any private or

          corporate sponsors or investors nor did they make any vested, honest effort




                                                                                         47
   Case
Case:
Case:    1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL
      1:18-cv-00757-TSB-KLL DocDocument
                            Doc #:    Filed: 85-1
                                #: 22 Filed:       Filed
                                              12/20/18
                                             12/20/18    06/26/20
                                                       Page:
                                                       Page: 48 of
                                                             48     Page
                                                                of 65
                                                                   65    49 of 66
                                                                       PAGEID
                                                                      PAGEID    #: 188
                                                                               #:  188




         to pursue any bank, hedge funds, commercial lender or other entity for any

         production loans or any other valid equity investments for the Finney film.

      141.      BenSalz failed to perform their fiduciary duties by failing to present

         the Animal Planet/Discovery partnership proposal Ms. Baker had prepared

         and that ATM had recommended be presented to executives at the network.

      142.      BenSalz failed to perform by failing to seek or obtain any financing

         commitments nor any Letters of Interest or voice talent contracts from Betty

         White, Justin Bieber, Barry Manilow, Tracy Morgan, Steve Colbert, Gretchen

         Carlson or any other A list talent as they had overtly promised and agreed.

      143.      Excel failed to perform by not reaching out to Derek Jeter, Tiger

         Woods or any other sports stars on their roster of clients nor did they make

         effort to contact Creative Artists Agency to secure voice actors as promised.

      144.      Excel failed to perform by not following through on their promises to

         pursue literary agents, corporate partners or book publishers.

      145.      BenSalz failed to perform by not presenting Baker's book/manuscript

         to their literary and publishing contacts despite multiple promises to do so.

         Instead of effort, they gave an insincere excuse that "kids books don't sell."

      146.      BenSalz failed in their duty of care by disingenuously discouraging Ms.

         Baker from selling her script, book rights and or other IP and by dissuading

         her from seeking other alternatives for her creative properties thus keeping

         her strung along for their illicit ulterior motives.

      147.      Defendant Excel failed in their duty of care and did not exercise the

         utmost good faith or undivided loyalty throughout their representation and



                                                                                          A9.
 Case:
    Case
Case:   1:18-cv-00757-TSB-KLL
           1:20-cv-03342-AJN-SN
       1:18-cv-00757-TSB-KLL   DocDocument
                              Doc #:#:22Filed:
                                         Filed:85-1
                                                12/20/18
                                                     Filed
                                               12/20/18   Page:  49ofof65
                                                           06/26/20
                                                         Page:  49      65 PAGEID
                                                                        PagePAGEID #:#:189
                                                                             50 of 66   189




          fiduciary relationship with Ms. Baker. This was exemplified in Excel's failure

          to follow proper industry protocols in the handling of Ms. Baker's script and

          IP and for their failure to obtain a single NDA from any prospect or studio

          approached by themselves and or by their partners and co-agents BenSalz.

       148.      Excel breached their duty of care when they completely failed to

          protect, investigate and or intervene when Ms. Baker complained multiple

          times of the harassment, bullying, belittlement, and deceit and misconduct

          being instigated upon her by their partners Defendants BenSalz.

       149.      Defendant Excel failed in their duty of care and failed to perform by

          not aggressively and competently seeking any and all opportunities for their

          client Baker, failed to pursue leads provided by Baker, and made no effort to

          pursue any of the referrals for potential funding or co-production provided

          by Ms. Baker (Pierce Brosnan, Elton John, Natalie Portman, Ashley Judd etc.)

       150.      Excel failed in duty of care when they failed to aggressively work with

          partner George Johnsen as promised to pursue investors/additional funding

          and to present his offer to produce the film in his Australian studio to obtain

          additional cost savings/tax incentives and to relay such to Village Road Show.

       151.      Excel failed in their duty of care by not ever following up with Steven

          Spielberg, Dreamworks or the supposed "interest from Disney". Excel failed

          to follow up with Arc Productions or Mr. Johnsen and S. Korean investors and

          allowed their interest to languish and ultimately be lost.
Case:
   Case
Case:  1:18-cv-00757-TSB-KLL
          1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL   DocDocument
                             Doc  #: 22Filed:
                                 #:     Filed:85-1
                                               12/20/18
                                                    Filed
                                              12/20/18   Page:  50 of
                                                          06/26/20
                                                        Page:  50   of 65
                                                                        65 PAGEID
                                                                        PagePAGEID  #: 190
                                                                             51 of 66
                                                                                   #:   190




      152.       Excel failed to perform by not presenting Ms. Baker's IP to all of their

          purported esteemed sports and celebrity contacts nor their film industry

          contacts including those of the Creative Artist Agency as they promised.

      153.       Due to these multiple failures, the Plaintiff lost opportunities to profit

          from her work and incurred significant damages; direct and indirect losses of

          her time, money, materials and other valuable non-recoverable resources.

          Ms. Baker and her associates also suffered embarrassment, humiliation,

          damage to their reputations, lost opportunities, and lost income.

      154.       Defendants breached their duty of care and loyalty as fiduciaries and

          used their positions of power and influence to intimidate, humiliate, and to

          inflict fear upon Plaintiff causing her undue pain, grief and suffering. Thus,

          the Defendants were not looking out for Ms. Baker's best interests, causing

          not only financial injury but extreme emotional & physical pain and suffering.

      155.       Plaintiff is entitled to equitable relief and all other available allowable

          legal remedies (and as the breach of fiduciary duty sounds in fraud, monetary

          and or punitive damages should the court allow and consider such relief.)

                          CLAIM FIVE AGAINST BENSALZ:
                 INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

          136.   Plaintiff incorporates herein, as if fully set forth, all the preceding

          paragraphs.

          137.   Defendant BenSalz through its agent Michael Skouras made physical

          threats against Ms. Baker and abused her with sexist hostile emails, phone

          calls and texts. Repeatedly Mr. Skouras threatened to destroy her career and

          to blacklist her in the industry to which she had committed her entire life


                                                                                           c;n
Case: 1:18-cv-00757-TSB-KLL
   Case
Case:                       Doc Document
         1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL Doc #: 2
                                #: 2 Filed:
                                     Filed: 85-1
                                            12/20/18  Page:
                                                  Filed
                                            12/20/18        51 of
                                                               of 65
                                                        06/26/20
                                                      Page: 51    65 PAGEID
                                                                   Page        #: 191
                                                                        52 of 66
                                                                     PAGEID   #:  191




          savings and years of sacrifice. Eric Salzman, a BenSalz agent, also subjected

          Ms. Baker to insulting, sexist comments and disparaged and embarrassed her

          to her partners and colleagues. He also harassed her via email repeatedly.

          138. Defendants BenSalz made multiple ongoing threats to destroy Plaintiffs

          professional reputation and career and to sabotage and derail her projects.

          Mr. Skouras made criminal threats to Baker and her colleague Gary Rhein.

          139. BenSalz inflicted emotional duress upon Plaintiff by sending an email

         April 24, 2018 to Ms. Baker with a link leading to nefarious spy or malware.

         This was an intentional act of aggression on behalf of Defendants to instill

         fear and to intimidate and harass Ms. Baker, inflict damage to her computer

         and work, disrupt her peace of mind, compromise her safety and privacy, and

         to nefariously gain access to her proprietary documents and personal data. It

          is also an act of harassment and stalking in violation of Ohio law and caused

          Ms. Baker emotional and physical distress, pain and suffering resulting in her

         incurring additional expense to try to protect herself and her family and her

         property and home. Based on the history of BenSalz and Mr. Skouras having

         previously bullied, criminally threatened, harassed and intimidated Plaintiffs,

         the receipt of this email and other suspicious calls, texts and related activities

          has been extremely troubling to Ms. Baker who has since been suffering from

         extreme anxiety, depression, sleeplessness, stomach pain, headaches, nausea

         and vomiting and exhibiting the symptoms of post-traumatic stress disorder.

          140. The timing of this most recent harassing email makes this claim timely

         and is indicative of the Defendant's potential for aggression and their intent



                                                                                          e;i
   Case
Case:
Case:    1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL DocDocument
                               #: 2 Filed: 85-1  Filed
                                           12/20/18    06/26/20
                                                     Page:
                                                     Page:        Page
                                                           52 of 65    53 of 66
                                                                    PAGEID      192
                                                                             #: 192




         to intimidate and retaliate against Ms. Baker or at the very least inflict fear

         and more emotional pain and suffering and other duress upon her.

         138.   This project was profoundly personal work for Ms. Baker that meant

         more to her than just a means to make money. Due to this intimate bond and

         the significant personal investment she made into the project, the heartless,

         self-serving conduct of the Defendants and the devastating impact it had on

         her life's work caused extreme, long lasting grief and despair for Ms. Baker.

         139.   The efforts by the Defendants to inflict fear and duress upon the

         Plaintiff was egregious, malicious, and purposeful. The emotional duress

         suffered by Ms. Baker during 2012 continues to have lasting repercussions,

         with this most recent act of harassment causing post-traumatic stress and

         severe pain and suffering. Plaintiff is seeking in damages of over $7M.

                          CLAIM SIX AGAINST BENSALZ AND EXCEL:
                                     CIVIL CONSPIRACY

         140.     Plaintiff incorporates herein as if fully set forth in all preceding

         paragraphs. By acting in concert between themselves and with other third

         parties such as Rabo Bank, Jeff Bazoian, Bruce Berman, Village Road Show

         and other known or unknown third parties, past and or present, which could

         be revealed by further discovery; by information and belief. Plaintiff believes

         that the Defendants, BenSalz Productions, its officers and partners and Excel

         and its partners, engaged in a civil conspiracy to abscond, misappropriate

         and profit from Plaintiff Belinda Baker's intellectual property ("IP") and to

         use her creative products and trade secrets in a concealed manner to try to

         create some type of self-serving financial investment scheme, to maximize


                                                                                           K7
   Case
Case:
Case:    1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL
      1:18-cv-00757-TSB-KLL DocDocument
                            Doc #:    Filed: 85-1
                                #: 22 Filed:       Filed
                                              12/20/18
                                             12/20/18    06/26/20
                                                       Page:
                                                       Page: 53 of
                                                             53     Page
                                                                of 65
                                                                   65    54 of 66
                                                                       PAGEID
                                                                      PAGEID    #: 193
                                                                               #:  193




          profits that would be in violation of laws, regulations and contracts, and to

          use their connections to orchestrate this conspiracy and to misappropriate

          Ms. Baker's original creative IP, to unduly profit from her ideas and or trade

          secrets and orchestrate an illicit investment plan or financing deal without

          her knowledge and to work in concert to defame and disparage her and her

          creative properties to 'all of the major studios and networks', besmear her

          good name and project and her reputation in the industry and convert her

          contacts for their own use, and to disrupt her efforts to progress her projects.

          141.   The Plaintiff believes this conspiracy began sometime in 2012 and may

          have involved other unknown third partners and current or former business

          associates of hers and the parties to this lawsuit, which further investigation

          and discovery should reveal. Plaintiff has good cause and reason to believe

          this conspiracy has been covert and ongoing thus making this claim timely.

          The co-conspirators worked duplicitously to conceal their plans from the

          Plaintiff and worked in tandem between themselves and others to cause her

          significant financial and emotional damages.

          142.   Plaintiff seeks injunctive relief as well as compensatory and punitive

          damages in excess of $7 million dollars.

                       CLAIM SEVEN AGAINST BENSALZ AND EXCEL:
                  TORTIOUS INTERFERENCE WITH BUSINESS CONTRACTS.
                       AND PROSPECTIVE ECONOMIC RELATIONS

          143.    Plaintiff incorporates herein as if fully set forth in all preceding

   paragraphs and alleges by information and belief that Defendants were aware of

   actual contracts, existing and prospective business relationships that the Plaintiff
   Case
Case:
Case:    1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL DocDocument
                               #: 2 Filed: 85-1  Filed
                                           12/20/18    06/26/20
                                                     Page:
                                                     Page:        Page
                                                           54 of 65    55 of 66
                                                                    PAGEID   #: 194




   had with third parties; and that Defendants unlawfully and maliciously interfered

  with Ms. Baker's business contracts and relationships to disrupt them and cause her

   economic harm, and that they wantonly sought to interfere with her prospects and

   relationships with various film studios, production companies, private investors and

  corporate entities to interrupt and interfere with her business endeavors, existing

  and or prospective contracts with them and in particular to disparage her and to

  discourage these companies and or individuals from doing business with her in the

   future. Some of these include Animal Planet/Discovery Channel, actors, musicians

  and other A list talent some of whom are represented by the CAA agency, Sea World

  and Acrylic Tank Manufacturing. Specifically, Plaintiffs had a long standing contract

  and business relationship with ATM and the stars of the "Tanked" TV Show and that

  was interfered with and disrupted. ATM had already committed to a licensing deal

  and voicing characters in Plaintiffs films and actively supporting her project with

  owners Wayde King and Irwin Raymer expressing interest in serving on her board

  of directors and or as producers. They also offered to assist her in pursuit of private

  investors, promoting a crowdfund effort and seeking renewed interest from Animal

   Planet/Discovery and celebrities like Shaquille O'neil, Tracy Morgan, Mario Lopez,

   Betty White and many others in exchange for a potential equity stake in her project

  and company but later withdrew their efforts, offers, and participation after April

   2017 after Defendants ongoing disparagement, espionage and ongoing legal threats

   interfered with Plaintiffs past and prospective contracts. Defendants also interfered

  with Baker's prospective business relationships with her past and former contacts

  and by information and belief even attempting to approach Sea World and or other



                                                                                        KA
   Case
Case:
Case:    1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL
      1:18-cv-00757-TSB-KLL Doc Document
                            Doc #: 2
                                #:   Filed: 85-1
                                   2 Filed:       Filed
                                            12/20/18
                                            12/20/18    06/26/20
                                                      Page:
                                                      Page: 55 of
                                                            55     Page
                                                               of 65
                                                                  65    56 of 66
                                                                     PAGEID
                                                                     PAGEID    #: 195
                                                                              #:  195




   contacts of Ms. Baker's with a similar film project and to pitch them on promotions.

   events and other misappropriated trade secrets.

   144.   Despite her ongoing multiple attempts to pitch her projects and work with

   Animal Planet/Discovery, Plaintiff has been shut out and rejected. Despite efforts to

   renew Sea World's interest and involvement and work with CAA and its agents, even

   after A list talent they represent, whom Baker has close personal connections to, had

   expressed interest in her film projects and script, and given her a referral to reach

   out to their agent yet Baker was shut out with her calls, emails, offers and proposals,

   ignored or rejected, which she believes discovery can show, is related to the prior

   blacklisting, ongoing disparagement, and interference of Defendants to maliciously

   defame Ms. Baker's and her projects and derail her chances to progress them.

   145. Plaintiff seeks injunctive relief as well as compensatory, special and punitive

   damages in excess of $7 million dollars.

   CLAIM EIGHT: VIOLATIONS OF NEW YORK CITY GENDER-BASED VIOLENCE
   ACT a n d t h e NEW YORK CITY HUMAN RIGHTS LAWS fNYCHRLl.

   146.   "GMVA" N.Y.C. Code § 8-101. While this law is specific to New York City, the

   events which have given rise to this claim stem from the same incidents, set of facts,

   parties and circumstances as this federal case and are thus pendent claims.

   147.    In December 2011, Plaintiff Baker flew from Ohio to NYC to participate in

   business meetings with the Defendants. While Plaintiff was working in New York

   City on her film project, she was sexually harassed and assaulted by Defendant

   Michael Skouras in violation of this law. Mr. Skouras showed in word and deed

   beginning with this incident and continuing forth throughout 2012 through a
   Case
Case:
Case:    1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL DocDocument
                               #: 2 Filed: 85-1  Filed
                                           12/20/18    06/26/20
                                                     Page:
                                                     Page:        Page
                                                           56 of 65    57 of 66
                                                                    PAGEID      196
                                                                             #: 196




  variety of emails, texts, hostile calls and threats of future acts of aggression, a severe

  animosity, lack of respect, objectification of, and contempt for women and towards

   Ms, Baker in particular. Mike Skouras' denigrating, sexist, misogynist verbal abuse

   reflected animus and resentment towards women and his sentiments were made

   clear in his many bitter emails sent to the plaintiff and her colleagues.

   148. At the time of the incident, December 20, 2011, Mr. Skouras was working for

   both Fox News and for BenSalz Productions. Mr. Skouras met Ms. Baker at the Fox

   News building where he was working before walking with her to their meeting at

   Excel. On the way, Ms. Baker was subjected to inappropriate banter and sexual

  advances as already stated in the complaint. During their conversations on the walk

   over and while waiting for Mr. Close at Excel's office, Skouras stated that 'after he

  and Mr. Close got the Finney film funded and into production, he would ensure her

   publicity of the project through his top level inside connections at Fox' and that if

   she were 'nice' to him and willing to 'work more closely with him' that he would

   pursue additional support for her projects and career, and obtain the promotional

   support and participation from his employer Fox News/Twentieth Century Fox,

   including promises to have Ms. Baker, her partners and or celebrity voice actors

   (including the stars of Animal Planet's "Tanked" TV show, which he was managing

   their appearances and careers] on cable TV shows that Mr. Skouras claimed he was

   producing or was involved in including Fox & Friends. He also promised future guest

   appearances on BenSalz produced/Fox owned radio shows for her to plug the film.

   Several times while making these comments, he reached out to rub Ms. Baker's back

   and arms in a way she found uncomfortable and suggestive, even brushing his hand
C a s eCase
Case:        1:20-cv-03342-AJN-SN
        : 1:18-cv-00757-TSB-KLL
          1:18-cv-00757-TSB-KLL DocDocument
                                Doc       Filed: 85-1
                                    #: 22 Filed:       Filed
                                                 12/20/18
                                                 12/20/18    06/26/20
                                                           Page:
                                                           Page: 57 of
                                                                 57     Page
                                                                    of 65
                                                                       65    58 of 66
                                                                          PAGEID
                                                                          PAGEID      197
                                                                                   #: 197



  across her
  across her breast
             breast as
                    as he
                       he was
                          was doing
                              doing so.
                                    so. Ms.
                                        Ms. Baker
                                            Baker felt
                                                  felt very
                                                       very uncomfortable,
                                                            uncomfortable, fearful
                                                                           fearful and
                                                                                   and

  pressured by
  pressured by these
               these inappropriate
                     inappropriate gestures
                                   gestures and
                                            and advances,
                                                advances, the
                                                          the comments
                                                              comments about
                                                                       about her
                                                                             her

  appearance, the
  appearance, the pressure
                  pressure to
                           to dine
                              dine or
                                   or have
                                      have drinks
                                           drinks with
                                                  with him
                                                       him and
                                                           and his
                                                               his dubious
                                                                   dubious requests
                                                                           requests

  to have
  to have aa follow
             follow up
                    up meeting
                       meeting at
                               at her
                                  her hotel
                                      hotel room.
                                            room. The
                                                  The 'quid
                                                      'quid pro
                                                            pro quo'
                                                                quo' messages
                                                                     messages were
                                                                              were

  tacit but
  tacit but clear;
            clear; 'if
                   'if you're
                       you're nice
                              nice to
                                   to me,
                                      me, ie.
                                          ie. sexually,
                                              sexually, II will
                                                           will get
                                                                get your
                                                                    your deal
                                                                         deal done
                                                                              done and
                                                                                   and provide
                                                                                       provide

  publicity for
  publicity for you
                you and
                    and your
                        your project,
                             project, introduce
                                      introduce you
                                                you to
                                                    to all
                                                       all kinds
                                                           kinds of
                                                                 of celebrities
                                                                    celebrities and
                                                                                and high
                                                                                    high

  profile people
  profile people and
                 and elevate
                     elevate your
                             your projects
                                  projects and
                                           and career.'
                                               career.' He
                                                        He also
                                                           also made
                                                                made it
                                                                     it clear
                                                                        clear that
                                                                              that if
                                                                                   if she
                                                                                      she

  ever crossed
  ever crossed him,
               him, she
                    she had
                        had 'better
                            'better watch
                                    watch ouf
                                          out' because
                                               because he
                                                       he was
                                                          was aa powerful
                                                                 powerful person
                                                                          person with
                                                                                 with

  aa notorious
     notorious dangerous
               dangerous reputation
                         reputation to
                                    to be
                                       be feared.
                                          feared. He
                                                  He even
                                                     even memorialized
                                                          memorialized such
                                                                       such in
                                                                            in email
                                                                               email

  to Baker
  to Baker and
           and one
               one of
                   of her
                      her colleagues,
                          colleagues, that
                                      that if
                                           if she
                                              she talked
                                                  talked to
                                                         to any
                                                            any of
                                                                of their
                                                                   their mutual
                                                                         mutual contacts
                                                                                contacts

  about what
  about what happened,
             happened, he
                       he would
                          would retaliate
                                retaliate so
                                          so hard
                                             hard 'she
                                                  'she wouldn't
                                                       wouldn't know
                                                                know what
                                                                     what hit
                                                                          hit her'.
                                                                              her'.

  148.
  148.    By forcibly
          By forcibly pushing
                      pushing himself
                              himself against
                                      against Ms.
                                              Ms. Baker
                                                  Baker from
                                                        from behind
                                                             behind in
                                                                    in an
                                                                       an elevator
                                                                          elevator to
                                                                                   to

  rub and
  rub and brush
          brush himself
                himself up
                        up against
                           against her
                                   her and
                                       and grope
                                           grope her
                                                 her buttocks,
                                                     buttocks, is
                                                               is not
                                                                  not just
                                                                      just degrading
                                                                           degrading

  and humiliating
  and humiliating but
                  but frightening
                      frightening and
                                  and intimidating.
                                      intimidating. Any
                                                    Any kind
                                                        kind of
                                                             of unwanted
                                                                unwanted unprovoked
                                                                         unprovoked

  sexual physical
  sexual physical contact
                  contact or
                          or violation
                             violation of
                                       of another
                                          another person's
                                                  person's body
                                                           body is
                                                                is considered
                                                                   considered assault
                                                                              assault

  and is
  and is at
         at least
            least aa misdemeanor
                     misdemeanor if
                                 if not
                                    not aa felony
                                           felony in
                                                  in NY.
                                                     NY. After
                                                         After this
                                                               this incident,
                                                                    incident, he
                                                                              he continued
                                                                                 continued

  to harass
  to harass and
            and harangue
                harangue Ms.
                         Ms. Baker
                             Baker throughout
                                   throughout 2012,
                                              2012, inflicting
                                                    inflicting severe
                                                               severe emotional
                                                                      emotional

  duress upon
  duress upon her
              her by
                  by making
                     making threats
                            threats of
                                    of further
                                       further future
                                               future violence
                                                      violence and
                                                               and retaliation.
                                                                   retaliation. His
                                                                                His

  advances were
  advances were unwelcome,
                unwelcome, unsettling
                           unsettling and
                                      and psychologically
                                          psychologically damaging.
                                                          damaging. His behavior,
                                                                    His behavior,

  comments and
  comments and attitude
               attitude grew
                        grew progressively
                             progressively more
                                           more sexist
                                                sexist and
                                                       and hostile
                                                           hostile causing
                                                                   causing Baker
                                                                           Baker

  undue emotional
  undue emotional duress,
                  duress, physical
                          physical distress,
                                   distress, pain
                                             pain and
                                                  and suffering.
                                                      suffering. And
                                                                 And toward
                                                                     toward the
                                                                            the end
                                                                                end

  of 2012,
  of 2012, when
           when the
                the professional
                    professional relationship
                                 relationship deteriorated
                                              deteriorated Skouras
                                                           Skouras instigated
                                                                   instigated his
                                                                              his last
                                                                                  last
   Case
Case:
Case:    1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL
      1:18-cv-00757-TSB-KLL Doc Document
                            Doc #: 2
                                #:   Filed: 85-1
                                   2 Filed:       Filed
                                            12/20/18
                                            12/20/18    06/26/20
                                                      Page:
                                                      Page: 58 of
                                                            58     Page
                                                               of 65
                                                                  65    59 of 66
                                                                     PAGEID
                                                                     PAGEID    #: 198
                                                                              #:  198




   act of bullying and abusiveness, by making it clear he intended to not only blacklist

   Ms. Baker and 'kill' her project but also threatened her with future further violence.

   149.    Mr. Skouras violated both Baker's privacy and her physical person. He

   abused and harassed her while she was working in violation of NY Human Rights

   Laws and committed a gender based act of violence that inflicted acute, significant

   and long lasting physical and emotional harm, discomfort and severe psychological

   duress. According to this particular NYC law, both Mr. Skouras individually and his

   employer(s) and co venture partners can also be held liable for damages including

   but not limited to emotional distress, pain and suffering and punitive damages.

   150.   Plaintiff seeks in addition to all other damages previously stated an additional

   $5M + or whatever the court may deem appropriation. In addition, Skouras violated

   the New York City Human Rights Laws which prohibit workplace harassment.


                                              RELIEF

           WHEREFORE, Plaintiff asks the Court to render judgment as follows:

      a. Award Plaintiff actual, compensatory damages of at least $7 million dollars

          for all breaches of contracts, breaches of fiduciary duties and other claims;

      b. Award Plaintiff any and all equitable relief still possible including compelling

          Plaintiffs to perform the duties of their prior contract and properly submit

          the Plaintiffs current scripts and IP to all of the named film studios, TV/cable

          networks, producers and talent agencies such as CAA as named herein and to

          do so in good faith and if this is not possible provide other comparable relief;

      c. Award Plaintiff declaratory judgment requiring Defendants to obtain and or

          provide all requested copies of authentic signed third party NDAs, emails or


                                                                                          n;«
   Case
Case:
Case:    1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL
      1:18-cv-00757-TSB-KLL DocDocument
                            Doc #:    Filed: 85-1
                                #: 22 Filed:       Filed
                                              12/20/18
                                             12/20/18    06/26/20
                                                       Page:
                                                       Page: 59 of
                                                             59     Page
                                                                of 65
                                                                   65    60 of 66
                                                                       PAGEID
                                                                      PAGEID    #: 199
                                                                               #:  199




           other proof of submission of Plaintiffs IP (names, dates, details) and provide

           and publish a written apology and retraction of any derogatory, disparaging

           false statements to all named third parties in this suit and the public at large;

      d. Award Plaintiff reasonable attorney's fees and Plaintiffs costs;

      e. Award Plaintiff direct damages of at least $1.5M, special damages of at least

           $750K and compensatory damages of at least $7 million for all stated claims;

           and $5M in punitive damages or whatever the court may deem appropriate;

      f.   Award Plaintiff any and all other damages the court deems appropriate.

                               CERTIFICATION AND CLOSING

           Under Federal Rule of Civil Procedure 11, by signing below, I certify to the

   best of my knowledge, information, and belief that this complaint: (1) is not being

   presented for an improper purpose, such as to harass, cause unnecessary delay, or

   needlessly increase the cost of litigation; (2) is supported by existing law or by a

   non-frivolous argument for extending, modifying, or reversing existing law; (3) the

   factual contentions have evidentiary support or, if specifically so identified, will

   likely have evidentiary support after reasonable opportunity for further research,

   investigation and or discovery, and (4) the complaint otherwise complies with the

   requirements of Rule 11.

                                        IURYDEMAND

   NOW COMES the Plaintiff, as pro se litigant and hereby demands trial by jury.

                                                          SPECTFULLY SUB            D,

                                                             •<-v» A-.. / T ( J a L
                                                       Belinda R. Baker
                                                       824 Oaktree Court
                                                       Lebanon Ohio 45036
   Case
Case:
Case:    1:20-cv-03342-AJN-SN
      1:18-cv-00757-TSB-KLL DocDocument
                               #: 2 Filed: 85-1  Filed
                                           12/20/18    06/26/20
                                                     Page:
                                                     Page:        Page
                                                           60 of 65    61 of 66
                                                                    PAGEID      200
                                                                             #: 200




                                                Pro Se litigant




                                                                              fin
 Case:
    Case
Case:   1:18-cv-00757-TSB-KLL
           1:20-cv-03342-AJN-SN
       1:18-cv-00757-TSB-KLL   DocDocument
                              Doc #:#:22Filed:
                                         Filed:85-1
                                                12/20/18
                                                     Filed
                                               12/20/18   Page:  61ofof65
                                                           06/26/20
                                                         Page:  61      65 PAGEID
                                                                        PagePAGEID #:#:201
                                                                             62 of 66   201




          £)F          f v f t ~TI




 t o . n n p l          au=dZ.              ^4_~f—       "Wig-       g r i ' ^ r o a l      -Pirfaibl'tS

  a r ^               5+ill      appliVmMe                       " f o              Crx            —

      T   l   ^   s                  ir\f    juJ                                Q. KV      I r a   ( u c i ' f o Q


      4 T X ^ o > U —                        31      OlAU&J.               C*+~    C M A £ ± k O L L s d —

  i ^ M V L T , c c p \ > « i                                     DP-               Qdo^cqQ.                         i

 -f       y- ^ U W K                               P W A ? fa£M.<&<^)c$rr*0*^fek:.

                          £ ^ s n e ^ ± ± U L U

                                & [ , i

                                        f-^-p         ^Xg—               [<XaV -"H £ ~ P    -
                                                                                                          I
C a s Case
Case: e : 1:18-cv-00757-TSB-KLL
           1:18-cv-00757-TSB-KLL DocDocument
              1:20-cv-03342-AJN-SN
                                 Doc #: 22 Filed:
                                     #:     Filed:85-1
                                                   12/20/18
                                                        Filed
                                                  12/20/18   Page:  62 of
                                                              06/26/20
                                                            Page:  62   of 65
                                                                            65
                                                                            PagePAGEID   #: 202
                                                                                  63 of 66
                                                                               PAGEID   #:   202




                                               AGREEMENT

             This constitutes the agreement (the "Agreement"), dated and effective as of November
    18, 2011, by and between BenSalz Productions, LLC, having an address at 1755 York Avenue,
    10G, New York, NY 10128 ("BSP"), on the one hand, and Starbreacher Enterprises LLC, having an
    address at 824 Oaktree Court, Lebanon, Ohio 45036 ("Company"), in connection with the feature
    film currently entitled "Finney the Star Breacher" ("Picture").

             WHEREAS, Company hereby engages BSP as Co-Executive Producer for the Picture.

             NOW, WHEREFORE, in accordance with the mutual premises set forth herein, the parties
    agree as follows:

           Services: The services of BSP shall include those services regularly associated with
    serving as a co-executive producer of a first class feature film and may include finder services as
    described below.

             Compensation:



    a)     Guaranteed Compensation: BSP shall receive "Guaranteed Compensation" in an amount
    equal to five (5%) percent of the final, ingoing budget fo the Picture, which shall be payable to
    8SP not later than the commencement of principal photography of the Picture.

    b)        Finder Compensation: If BSP seeks and secures financing for the Picture which results in
    Company entering into an agreement with a financier to invest in, lend for, finance or provide
    quantifiable in-kind services in connection with the Picture, in any amount, conditioned upon
    receipt of such funds or delivery of such services, BSP shall be entitled to a Finder's fee,
    calculated as ten percent (10%) of the total amount of the financing invested or the reasonable
    financial value of in-kind services provided by any financier whether in cash or in-kind.

    c)        Contingent Compensation: BSP shall receive 5% of 100% of the Picture's "Net Proceeds"
    defined on a most favored nations basis with the producer and director of the Picture,

            Credit: BSP shall receive credit as Co-Executive Producer on screen, in the main titles,
    and in paid ads, placement and size of credit to be on a not less favorable basis that any other
    Co-Executive Producer. BSP shall be accorded its credit in any excluded ads in which any other
    Co-Executive Prod^cpr receives credit in connection with the Picture. Michael C. Skouras shall
    receive credit as Co-Producer, on screen, in the main titles, and in paid ads under the control of
    Company, placement and size of credit to be on a not less favorable basis that any other
    Producer. Richard Bennett and Eric Salzman shall receive credit as Executive Producers, on
    screen, in the main titles, and in paid ads under the control of Company. The size and




    (00744636; 2}
C a s eCase
Case:        1:20-cv-03342-AJN-SN
        : 1:18-cv-00757-TSB-KLL
          1:18-cv-00757-TSB-KLL DocDocument
                                Doc #:    Filed: 85-1
                                    #: 22 Filed:       Filed
                                                  12/20/18
                                                 12/20/18    06/26/20
                                                           Page:
                                                           Page: 63 of
                                                                 63     Page
                                                                    of 65
                                                                       65    64 of 66
                                                                           PAGEID
                                                                          PAGEID    #: 203
                                                                                   #:  203




          placement of such credits shall be on a not less favorable basis than that accorded to any other
          Executive Producers.

          •4-      Breach of Agreement: In the event of any breach by Company of this Agreement BSP
           shall be limited to Its remedies at law, if any, and shall not have the right to equitable relief nor
           have the right to terminate or rescind this Agreement or to enjoin or restrain the exploitation of
          the Picture.

                  Work for Hire: Ail of BSP's services provided under this Agreement and ail of the results
          and proceeds of those services (the "Results") shall be deemed to be a work for hire within the
          meaning of the U.S. Copyright Act. This includes any and ail products or services created by BSP
          for Company, or specially commissioned by Company and Company shall be considered the
  <
          sole owner of the Results for all purposes. In the event the Results are not deemed a work for
      \   hire for Company, then BSP hereby irrevocably assigns the Results to Company, throughout the
          universe in perpetuity and without limitation.

                 Assignment Company may assign this Agreement and all the rights granted hereunder
          to a studio, distributor or other financially responsible third-party provided that the assignee
          assumes ail of Company's obligations under this Agreement in writing.


                  Sequels/Prequels/Remakes: Should Company or any affiliate, successor, licensee or
          assign elect to produce a prequel, sequel, remake or television program or series based upon
          the Picture, BSP shall be attached as Executive Producer and Mike Skouras shall be attached as
          Producer on terms to be negotiated in good faith between the parties.


          Q       Accounting and Audit Rights: Company shall render to BSP, on a semi-annual basis, a
          written statement of monies due BSP hereunder ("Accounting Statement"), and such Accounting
          Statement shall be accompanied by remittance of any amount shown to be due to BSP thereon.
          Each Accounting Statement shall be rendered within sixty (60) days following the end of each
          accounting period. Company shall also keep at its main offices complete, detailed and accurate
          books of account and records relating to the production, distribution and exhibition of the
          Picture ("Records"), and BSP may, at its own expense, audit the applicable Records in order to
          verify earnings statements rendered. Any audit shall be conducted only by a reputable public
          accountant and on not less than thirty (30) days notice. If any audit reveals that BSP has been
          underpaid by 5% or more, then in addition to the payment of the underpaid portion, Company
          shall also be responsible for all reasonable costs, expenses and fees associates with such audit.


          9.      DVD: Company shall provide BSP with ten (10) copies of the DVD and Blu Ray versions
          of the Picture when commercially available.




          (00744636; 1)
 C a sCase
Case: e :1:18-cv-00757-TSB-KLL
          1:18-cv-00757-TSB-KLL
             1:20-cv-03342-AJN-SNDocDocument
                                Doc #:#:22Filed:
                                           Filed:85-1
                                                  12/20/18
                                                       Filed
                                                 12/20/18   P06/26/20
                                                             a g e :64
                                                           Page:     64ofof65
                                                                            65 PAGEID
                                                                            PagePAGEID #:#:204
                                                                                 65 of 66   204




                                                                                                             I
      10.      Theatrical Release/Premiere: In the event the Picture is theatrically distributed, then for
      the initial United States celebrity premiere of the Picture, Company shall provide BSP with six (6)
      round trip airfares, accommodations for six (6) persons and twelve (12) tickets to the United
      States celebrity premiere, on a no less favorable basis with other producers of the Picture.

      11.    Miscellaneous: This Agreement shall be governed by the laws of the State of New York
      applicable to agreements executed and wholly performed therein and all parties hereby consent
      to the jurisdiction of the courts of said State in the event of any dispute hereunder. This
      Agreement shall not be modified except by a written document executed by both parties hereto.
      The paragraph headings used herein are for the convenience of the parties only and shall have
      no legal effect whatsoever.

      12.     Entire Agreement This Agreement contains the full and complete understanding
      between the parties with reference to the within subject matter, supersedes all prior agreements
      and understandings whether written or oral pertaining thereto, and cannot be modified except
      by a written instrument signed by each party. BSP acknowledge that in entering into this
      Agreement BSP has not relied upon any representation or promise not expressly contained
      herein. This Agreement may be executed in one or more counterparts which taken together
      shall constitute one and the same Agreement. Facsimile or scanned signatures shall be deemed
      to be original.
                     i
      IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date first above
      written.


      STARBREACHER ENTERPRISES LLC                                BFNSALZ PRODUCTIONS, LLC



                 '

      By:                0---1C   r- C - l   <ZCjPs(   By:




      Its: 1/•                                         Its:   \     f\

                                                              ^ 0.\jlaW      i - 0 V\




      [00744636; 2}
c a s eCase
       : l:18-CV-00757-TSB-KLL  Doc #: 2 Filed: 85-1
             1:20-cv-03342-AJN-SN                12/20/18 Page: 65 of 65 PAGEID    #: 205
Case:    1:18-cv-00757-TSB-KLL  DocDocument           Filed
                                    #: 2 Filed: 12/20/18    06/26/20
                                                          Page:        Page
                                                                65 of 65    66 of 66
                                                                         PAGEID   #: 205




                                  AFFIDAVIT O F GARY RHEIN
    Name: Gary Rhein
    Address: *779QO Hactntg      GfdbL, SYhfntVidt         OfaQ V'SOf*}
    Date: May _o M  2018
    RE: Sworn Statement: I, Gary Rhein, do hereby testify to and affirm the following:

    1. That I w a s working for several years a s an a s s o c i a t e with Belinda Baker and Starbreacher
    Enterprises LLC on the development of an animated feature film Finney the Star Breacher and
    related properties. During this time, after an introduction via a mutual friend W a y d e King, I had
    multiple interactions with the defendant Mike Skouras. T h e s e e x c h a n g e s included phone calls,
    emails, the dissemination of and discussions about proprietary creative materials and business
    plans, and an ongoing array of verbal, written, phone, electronic and text communications.

    2. During or around November 2012, as the professional relationship between the parties, and
    especially between Mr. Skouras, Ms. Baker and myself b e c a m e more strained, a number of
    heated phone calls, texts and emails were exchanged and I received several emails and calls
    wherein Mr. Skouras m a d e threats to mire up Ms. Baker's project, to contact "all of the studio
    heads, our other b u s i n e s s partners and key talent, to s a b o t a g e and 'kill' her project" and thus
    b e s m e a r her n a m e and creative property and effectually halt any and all efforts to promote it.
    Skouras had repeatedly disparaged and defamed Ms. Baker to m e and w a s e v a s i v e pertaining
    to what efforts if any he w a s making to progress the project despite boasting he w a s 'busting his
    ass' on our behalf. If that had b e e n the c a s e , w e certainly s a w little to nothing to substantiate
    this being the c a s e . Skouras also indicated that he had a reputation to be feared, declaring w e
    had 'better watch out' inferring that if w e did not c o n c e d e to his authority and d e m a n d s and stop
    asking him or the agent, C a s e y Close, for updates or proof of effort, he would and could inflict
    physical harm upon us. He a l s o indicated in calls and emails to m e that if Ms. Baker dared to
    cross him or his partners or communicate her concerns to any of our mutual contacts or e v e n
    attempt to verify that what he had relayed to us w a s in fact true that he would retaliate s o hard
    and s o swiftly against us and especially Belinda that s h e 'wouldn't e v e n know what hit her.'

   3. At the height of the conflict, Mr. Skouras reached out to m e in a phone call warning m e a s to
   the potential harm he could c a u s e us both professionally and personally, he asked m e 'didn't I
   know who he was?' and indicated he w a s a man to be feared. It b e c a m e evident to m e that Mr.
   Skouras w a s stringing us along and not following thru on his promises and that he w a s intent
   on concealing his true intentions while delaying the progress of the project and exaggerating his
   efforts and or outright lying. He also s e e m e d intent on degrading and demeaning Ms. Baker and
   her professional competency to me. A s the relationship deteriorated, Skouras declared he w a s
   no longer going to be involved, that the Finney project w a s 'dead' and that he would s e e to it
   that the project would 'go back to collecting dust.' My recollection and impression of the last call
   he m a d e to m e w a s that his objective w a s to instill fear, intimidate and warn m e that he w a s
   s o m e kind of notorious and powerful thug who is capable of physical violence and could order
   and inflict both professional and personal ruin and exert s e v e r e physical harm if he wanted to

   I SWEAR OR AFFIRM THAT THE ABOVE AND FOREGOING REPRESENTATIONS ARE
   TRUE AND CORRECT TO THE BEST OF MY INFORMATION, KNOWLEDGE, AND BELIEF

   Signed:"^*                                       Date:

    Not;
                                                                                    , , SUSAN MdLLER
                              0                                                          Notary Puttie,  of ONo
                                                                                          My Commission Expires
                                                                                               May 11,2020
